Exhibit 10.1
STANDARD FORM OFFICE LEASE
by and between
LUM YIP KEE, LIMITED
a Hawaii corporation, doing business as Twin Trees Land Company
“Landlord”
and
SOLAR POWER, INC.,
a California corporation
“Tenant”
of:
2240 DOUGLAS BOULEVARD, SUITE 200, ROSEVILLE, CA
“Property”

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
1. TERMS AND DEFINITIONS
    1  
2. PREMISES AND COMMON AREAS LEASED
    2  
3. TERM
    4  
4. POSSESSION
    5  
5. ANNUAL BASIC RENT
    5  
6. RENTAL ADJUSTMENT
    6  
7. SECURITY DEPOSIT
    9  
8. USE OF PREMISES; COMPLIANCE WITH LAWS AND REGULATIONS
    10  
9. PAYMENTS AND NOTICES
    12  
10. BROKERS
    12  
11. HOLDING OVER
    12  
12. TAXES ON TENANT’S PROPERTY
    13  
13. CONDITION OF PREMISES
    13  
14. ALTERATIONS
    13  
15. REPAIRS
    17  
17. ENTRY BY LANDLORD
    18  
18. UTILITIES AND SERVICES
    19  
19. BANKRUPTCY
    20  
20. INDEMNIFICATION
    21  
21. DAMAGE TO TENANT’S PROPERTY
    21  
22. INSURANCE
    21  
23. DAMAGE OR DESTRUCTION
    25  
24. EMINENT DOMAIN
    27  
25. DEFAULTS AND REMEDIES
    27  
26. ASSIGNMENT AND SUBLETTING
    30  
27. SUBORDINATION AND NON-DISTURBANCE
    33  
28. ESTOPPEL CERTIFICATE
    34  
29. BUILDING PLANNING
    34  
30. RULES AND REGULATIONS
    34  
31. CONFLICT OF LAWS; INTERPRETATION
    35  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
32. SUCCESSORS AND ASSIGNS
    35  
33. SURRENDER OF PREMISES
    35  
34. ATTORNEYS’ FEES
    35  
35. PERFORMANCE BY TENANT
    35  
36. MORTGAGEE PROTECTION
    36  
37. DEFINITION OF LANDLORD
    36  
38. WAIVER
    36  
39. IDENTIFICATION OF TENANT
    37  
40. PARKING
    37  
41. TERMS AND HEADINGS
    37  
42. EXAMINATION OF LEASE
    37  
43. TIME
    37  
44. PRIOR AGREEMENTS; AMENDMENTS
    37  
45. SEPARABILITY
    38  
46. RECORDING
    38  
47. LIMITATION ON LIABILITY
    38  
48. RIDERS
    38  
49. SIGNS AND AUCTIONS
    38  
50. MODIFICATION FOR LENDER
    39  
51. ACCORD AND SATISFACTION
    39  
52. AUTHORITY
    39  
53. INTEREST ON UNPAID RENT
    39  
54. CONFERENCE ROOM
    39  
55. DISPUTED SUMS
    39  

-ii-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

      EXHIBIT   NAME
A
  OUTLINE OF FLOOR PLAN OF PREMISES
 
   
A-1
  SPACE PLAN
 
   
A-2
  BUILDING SIGN LOCATION
 
   
A-3
  TENANT IMPROVEMENT STANDARDS
 
   
A-4
  CONSTRUCTION WASTE MANAGEMENT
 
   
A-5
  LEED REQUIREMENTS
 
   
A-6
  CONSTRUCTION INDOOR AIR QUALITY
 
   
B
  RULES AND REGULATIONS
 
   
C
  SATELLITE DISH EQUIPMENT
 
   
D
  EXCLUSIONS FROM DIRECT EXPENSES
 
   
E
  TENANT WORK LETTER

i



--------------------------------------------------------------------------------



 



STANDARD FORM OFFICE LEASE
THIS LEASE is dated as of the 26th day of April, 2011, for reference purposes
only.
W I T N E S S E T H:
     1. TERMS AND DEFINITIONS. For the purposes of this Lease, the following
terms shall have the following definitions and meanings:

     
Landlord:
  LUM YIP KEE, LIMITED, a Hawaii corporation,
 
  doing business as Twin Trees Land Company
 
   
Landlord’s Address:
  80 North King Street
 
  Honolulu, HA 96817-5109
 
   
Tenant:
  SOLAR POWER, INC., a California corporation
 
   
Tenant’s Address:
  2240 Douglas Boulevard, Suite 200, Roseville, CA 95661
 
   
Building Address:
  2240 Douglas Boulevard, Roseville, CA 95661
 
   
Suite Number:
   200
 
   
Premises:
  Those certain premises defined in Subparagraph 2(a) below.
 
   
Rentable Area of Premises
  Agreed to be approximately 11,275 rentable square feet;
 
  being 114% of the Usable Area.
 
   
Usable Area of Premises:
  Agreed to be 9,890 square feet.
 
   
Floor(s) upon which the
  Second floor
Premises are located:
   
 
   
Term:
  72 months
 
   
Tenant Improvements:
  Landlord, at Landlord’s sole cost and expense, shall provide new Building
standard carpet and paint throughout the interior of the Premises, color
selection to be mutually acceptable to Landlord and Tenant. Additionally,
Landlord will provide Tenant a Tenant Improvement/Moving Allowance in the amount
of Five Dollars ($5.00) per usable square foot which may be applied to the
improvements listed in the attached Space Plan shown in Exhibit A-1 and on the
terms described in the Work Letter Agreement

1



--------------------------------------------------------------------------------



 



     
 
  attached in Exhibit E; otherwise the Premises shall be delivered by Landlord
and accepted by Tenant in their “as-is” condition.
 
   
Commencement Date:
  August 1, 2011 or upon substantial completion of Tenant Improvements,
whichever is earlier.

Annual Basic Rent:

                  Month   Annual Basic Rent     Monthly Installments  
01-12
  $236,775.00 (@$1.75/sq. ft.)   -0- (Rent Free)
13-24
  $236,775.00     $ 19,731.25  
25-36
  $243,878.25     $ 20,323.19  
37-48
  $251,194.60     $ 20,932.88  
49-60
  $258,730.44     $ 21,560.87  
61-72
  $266,492.35     $ 22,207.70  

     
Direct Expenses Base:
  All Direct Expenses for the calendar year 2011 grossed up
 
  to 95% occupancy (subject to the provisions of Paragraph 6)
 
   
Tenant’s Percentage:
   25.67% (subject to the provisions of Paragraph 6)
 
   
Security Deposit:
   $44,415.40
 
   
Guarantor:
  None
 
   
Landlord’s Broker:
  Cornish & Carey Commercial Newmark Knight Frank

  (Elaine Hartin and Tom Heacox)
 
   
Tenant’s Broker:
  Crossroad Ventures Group (John Esway and Jim Esway)

     2. PREMISES AND COMMON AREAS LEASED.
          (a) Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, the Premises contained within the suite designated in Paragraph 1,
outlined on the Floor Plan attached as Exhibit A and Exhibit A-1 and
incorporated herein by this reference, and improved by Landlord and Tenant with
the Tenant Improvements described in the Work Letter Agreement, a copy of which
is attached as Exhibit E and incorporated herein by this reference. Said
Premises are agreed, for the purposes of this Lease, to have the number of
square feet designated in Paragraph 1 and being situated on the Floor(s)
designated in Paragraph 1, of that certain office building located at the
address designated in Paragraph 1 (hereinafter called

2



--------------------------------------------------------------------------------



 



“Building”). The Premises exclude the common stairways, stairwells, hallways,
accessways, elevator shafts, flues, pipe shafts, vertical ducts, conduits, wires
and appurtenant fixtures serving exclusively for or in common with other parts
of the Building. By taking possession of the Premises, Tenant accepts the
Premises in its “as-is, where-is condition” as of the Commencement Date of this
Lease; provided that Landlord warrants that all existing lights, HVAC,
electrical and base operating features and systems within the Premises shall be
in good working order as of the Commencement Date and delivery of the Premises
to Tenant.
               The parties hereto agree that said letting and hiring is upon and
subject to the terms, covenants and conditions herein set forth and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of said terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance.
               Tenant acknowledges and agrees that this Lease shall be subject
and subordinate to the terms and conditions of any and all covenants, conditions
or restrictions now or hereafter affecting the Building (the “Covenants,
Conditions & Restrictions”).
          (b) Tenant shall have the nonexclusive right to use in common with
other tenants in the Building and subject to the Rules and Regulations referred
to in Paragraph 30 below, the following areas appurtenant to the Premises:
               (1) The common entrances, lobbies, restrooms, elevators,
stairways, and accessways, loading docks, ramps, drives and platforms and any
passageways and serviceways thereto, and the common pipes, conduits, wires and
appurtenant equipment serving the Premises (except to the extent exclusively
leased by Landlord to other tenants);
               (2) Common walkways and sidewalks necessary for access to the
Building maintained by Landlord.
          (c) Landlord reserves the right from time to time without unreasonable
interference with Tenant’s use:
               (1) To install, use, maintain, repair and replace pipes, ducts,
conduits, wires and appurtenant meters and equipment for service to other parts
of the Building above the ceiling surfaces, below the floor surfaces, within the
walls and in the central core areas, and to relocate any pipes, ducts, conduits,
wires and appurtenant meters and equipment included in the Premises which are
located in the Premises or located elsewhere outside the Premises, and to expand
the Building;
               (2) To alter or relocate any other common facility.
          (d) The “Usable Area” of the Premises, measured in accordance with the
American National Standard Method of Measuring Floor Area in Office Buildings,
ANSI Z65.1-1996, published by the Building Owners and Managers Association
International, is agreed to be 9,890 square feet. The term “Rentable Area” as
used in this Lease is agreed to be as provided in Section 1, above, determined
by multiplying the Usable Area by one hundred fourteen percent (114%).

3



--------------------------------------------------------------------------------



 



          (e) Tenant agrees to cooperate with any private or governmental
efforts to reduce the traffic generated by the Building as required by any
applicable Ridesharing Ordinance, Transportation Management Agreement, or
Building Transportation Management Plan (collectively the “Transportation Plan”)
and any similar or successor ordinances, laws or agreements. Before signing this
Lease, Tenant shall have reviewed the applicable Transportation Plan documents,
copies of which are available from Landlord upon request, and agrees to comply
with the provisions thereof which are relevant to Tenant and its employees.
Tenant further agrees that upon Landlord’s request it will designate one of its
employees to act as a liaison with Landlord to facilitate and coordinate the
administration of the aforementioned traffic reduction efforts.
     3. TERM.
          (a) Commencement. The term of this Lease shall be for a period of
6 years commencing on August 1, 2011 or upon substantial completion of Tenant
Improvements, whichever is earlier.
          (b) Option to Extend. Provided no uncured Tenant default exists at the
time such option is exercised or as of the date the Extended Term (defined
below) is to commence, Tenant shall have the option to extend the term of this
Lease for one (1) additional period of five (5) years (“Extended Term”). Tenant
may exercise such extension right by providing written notice to Landlord not
later than one hundred eighty (180) days prior to the expiration of the initial
term of this Lease. Annual Basic Rent during the first year of such Extended
Term will be at a rate equal to the then prevailing Fair Market Rental Rate
(“FMRR”) for buildings along the Douglas Boulevard corridor. Not later than one
hundred twenty (120) days prior to the expiration of the initial term, Landlord
will notify Tenant of the FMRR. If Tenant disputes Landlord’s determination of
the FMRR and such dispute cannot be resolved on or before ninety (90) days prior
to the expiration of the initial term, Landlord and Tenant will agree upon a
mutually acceptable real estate broker familiar with rental rates along the
Douglas Boulevard corridor and having not less than ten (10) years brokerage
experience. The determination of such broker, to be received not later than
sixty (60) days prior to the expiration of the initial term, will be binding on
Landlord and Tenant; provided, however, that in no event will Annual Basic Rent
during the first year of the Extended Term be less than that in effect during
the immediately preceding Lease Year. Landlord and Tenant will share the cost of
the services of any such broker. Annual Basic Rent for the Extended Term,
established as set forth above, will be subject to an annual increase of three
percent (3%) during each subsequent Lease Year of the Extended Term. Tenant will
remain liable during the Extended Term for Tenant’s Percentage of any increases
in Direct Expenses over the Direct Expenses Base (which will remain unchanged
throughout the Extended Term). This Option to Extend is personal to Tenant and
is not transferable to any subtenant or assignee.
          (c) Abated Rent. Landlord shall credit Tenant with its monthly Rent
for the first 12 months of the Lease Term totaling $236,775.00 (the “Abated
Rent”) and a Moving Allowance (as defined in Section 13). Tenant shall be
credited with having paid the Abated Rent during the Lease Term, but only if
Tenant has fully, faithfully and punctually performed all of Tenant’s
obligations under the Lease, including the payment of all Rent (other than the
Abated

4



--------------------------------------------------------------------------------



 



Rent) and all other monetary obligations, and the surrender of the Premises in
the physical conditions required under the Lease. Tenant acknowledges that its
right to receive the Abated Rent and the Tenant Improvement/Moving Allowance is
absolutely conditioned upon Tenant’s full, faithful, and punctual performance of
its obligations under the Lease. Tenant’s default which remains uncured beyond
any notice and cure period under the Lease shall cause the Abated Rent to become
due and payable as Rent and the Tenant Improvement / Moving Allowance to be due
and payable to Landlord as Additional Rent. Late payment of Rent does not
constitute an uncured default for the purposes of the prior sentence so long as
it is fully paid no later than 30 days after the due date (but interest and late
fees shall be due and Landlord is not prohibited from pursuing its full legal
remedies of a material default until it is paid.)
     4. POSSESSION. Tenant agrees that in the event of the inability of Landlord
to deliver possession of the Premises to Tenant on the date above specified for
the commencement of the term of this Lease, this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom, nor shall the expiration date of the above term be in any
way extended, but in such event Tenant shall not be liable for any rent until
Landlord delivers possession of the Premises to Tenant with Landlord’s work
therein, if any, substantially completed. Should Landlord tender possession of
the Premises to Tenant prior to the date specified for commencement of the term
hereof, and Tenant elects to accept such prior tender, such prior occupancy
shall be subject to all of the terms, covenants and conditions of this Lease,
including the payment of rent.
     5. ANNUAL BASIC RENT. (As used in Paragraph 5, “Annual” and “Year” refer to
twelve (12)-month periods based on the Lease term Commencement Date and each
anniversary thereof, and not to calendar year.)
          (a) Tenant agrees to pay Landlord as Annual Basic Rent for the
Premises the Annual Basic Rent designated in Paragraph 1 (subject to adjustment
as provided in Paragraph 1) in twelve (12) equal monthly installments, each in
advance on the first day of each and every calendar month during said term,
except that the first month’s rent shall be paid upon the execution hereof. In
the event the Term of this Lease commences or ends on a day other than the first
day of a calendar month, then (i) the rental for such periods shall be prorated
in the proportion that the number of days this Lease is in effect during such
periods bears to thirty (30), and such rental shall be paid at the commencement
of such periods and (ii) the Term shall begin on such date and shall include
such partial month as well as the number of months specified for the Term in
Paragraph 1. Tenant hereby acknowledges that Landlord shall not send monthly
statements and invoices as a condition to Tenant paying any rent due under this
Lease. All amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as “rent” shall be considered rent
(x) for purposes of this Lease, except as expressly stated herein, and (y) for
purposes of Section 502(b)(6) of the Bankruptcy Code (Title 11 U.S.C.). In
addition to said Annual Basic Rent, Tenant agrees to pay the amount of the
rental adjustments as and when hereinafter provided in this Lease. Said rental
shall be paid to Landlord, without any prior demand therefor and without any
deduction or offset whatsoever in lawful money of the United States of America,
which shall be legal tender at the time of payment, at the address of Landlord
designated in Paragraph 1 or to such other person or at such other place as
Landlord may from time to time designate in writing. Tenant agrees to pay as
additional rent to Landlord, upon demand, Tenant’s Percentage of any parking
charges, utilities,

5



--------------------------------------------------------------------------------



 



surcharges, or any other costs levied, assessed or imposed by, or at the
direction of or resulting from statutes or regulations, or interpretations
thereof, promulgated by any federal, state, regional, municipal or local
government authority in connection with the use or occupancy of the Building or
the Premises or the parking facilities serving the Building or the Premises.
Rent for the purposes of Section 365(d)(3) of the Bankruptcy Code (Title 11
U.S.C.) shall be prorated for any partial month in which the Tenant is a debtor
in a case under the Bankruptcy Code and such prorated rent shall be deemed
arising from and after the order for relief and shall be due in advance on the
day after the day of filing the bankruptcy petition.
     6. RENTAL ADJUSTMENT.
          (a) Calculation of Direct Expenses. For the purpose of this
Paragraph 6, the following terms are defined as follows:
               (1) Lease Year. The calendar year 2011, and each calendar year
thereafter.
               (2) Tenant’s Percentage. Tenant’s portion of the total rentable
area of the Building as set forth as a percentage in Paragraph 1 above, subject
to proportionate increase or decrease if the rentable area of the Building is
increased or decreased, but without regard to minor deviations between the
actual footage and those used to compute Tenant’s Percentage. If such increase
or decrease occurs during any Lease Year of the term of this Lease, then the
Tenant’s Percentage shall be determined on the basis of the number of days
during such Lease Year at each such percentage.
               (3) Direct Expenses Base. The “Direct Expenses Base” shall be
equal to the annual Direct Expenses for the Building for the calendar year 2011,
grossed up to what Direct Expenses would have been had the Building been
ninety-five percent (95%) occupied throughout that year.
               (4) Direct Expenses. All direct costs of operation and
maintenance of the Building (“Direct Expenses”) as determined by standard
accounting practices, including the following costs by way of illustration, but
not limitation: Real property taxes and assessments (as hereinafter defined) and
any taxes or assessments hereafter imposed in lieu thereof; the net cost and
expense of insurance for which Landlord is responsible hereunder or which
Landlord or any first mortgagee with a lien affecting the Premises reasonably
deems necessary in connection with the operation of the Building, including rent
interruption insurance; utilities; janitorial services; security; labor; costs
incurred in the management of the Building, if any, including wages and salaries
of employees used in the management, operation, repair and maintenance of the
Building, and payroll taxes and similar governmental charges with respect
thereto; air-conditioning; waste disposal; heating; ventilating; elevator
maintenance; supplies; materials; equipment; tools; maintenance, costs, and
upkeep of all parking and common areas; and costs of Landlord’s compliance with
Laws referred to in Subparagraph 8(d), below. Tenant acknowledges and agrees
that Landlord pays an allocated portion of the maintenance and landscaping
expenses pursuant to the Covenants, Conditions and Restrictions and that such
expenses are included in the Direct Expenses. Direct Expenses shall not include
Landlord’s

6



--------------------------------------------------------------------------------



 



executive salaries or real estate brokers’ commissions, marketing, leasing or
advertising costs. As used herein, the “Building” means the building in which
Tenant’s premises are located and the real property on which the Building is
located. If any item of the Building’s costs is not assessed, billed or charged
separately from other leasable buildings owned or controlled by Landlord, then
any such “common cost” shall be reasonably apportioned by Landlord between the
Building and the other buildings subject to the “common cost.” The Direct
Expenses that vary with occupancy and that are attributable to any Lease Year in
which less than ninety-five percent (95%) of the rentable area of the Building
is occupied by tenants will be adjusted by Landlord to the amount that Landlord
reasonably believes they would have been if ninety-five percent (95%) of the
rentable area of the Building had been occupied. Direct Expenses shall also
include: (i) administrative fees not to exceed ten percent (10%) of the annual
Direct Expenses excluding therefrom such administrative fees; or (ii) actual
management fees paid to a property manager unrelated to Landlord. All capital
improvements shall be amortized in accordance with standard accounting
procedures, with the currently amortized portion being a Direct Expense during
the year when Landlord makes the alteration or equipment change and the balance
of the amortization shall be a Direct Expense in subsequent years, except,
however, as provided in the last sentence of Section 8(d) with regard to capital
expenses made in response to Tenant’s alterations or equipment changes.
               Without limiting the foregoing, annual Direct Expenses shall also
include: (i) all costs of maintaining, managing, reporting, commissioning, and
recommissioning the Building or any part thereof that was designed and/or built
to be sustainable and conform with the U.S. Green Building Council’s Leadership
in Energy and Environmental Design (LEED) rating system or such other rating
system applicable to the Building from time to time, and (ii) all costs of
applying, reporting and commissioning the Building or any part thereof to seek
certification under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating systems or such other rating system
applicable to the Building from time to time; provided, however, the cost of
such applying, reporting and commissioning of the Building or any part thereof
to seek certification shall be a cost capitalized and thereafter amortized as an
annual Direct Expense under standard accounting practices.
               Provided that a given cost of operating or maintaining the
Building was not actually incurred in the Lease Year used to calculate the
Direct Expenses Base, the fact that such cost was not included in the Direct
Expenses Base shall not preclude Landlord from including such cost in Direct
Expenses for subsequent Lease Years.
               Real property taxes and assessments shall include, but not be
limited to, any and all taxes, assessments, water and sewer charges and other
similar governmental charges levied on or attributable to the Building or the
land on which the Building is located (including appurtenant property) or their
operation, ordinary and extraordinary, substitute and additional, unforeseen as
well as foreseen, present and future, of any kind and nature whatsoever,
including without limitation, (i) real property taxes or assessments levied or
assessed against the Building or the land on which the Building is located
(including any appurtenant property interest subject to real property tax which,
for purposes of this paragraph is deemed part of “the land”), (ii) assessments
or charges levied or assessed against the Building or the land on which the
Building is located by any redevelopment agency, (iii) any tax measured by gross
rentals received from the leasing of the Premises, Building or the land on which
the Building is located,

7



--------------------------------------------------------------------------------



 



excluding any net income, franchise, capital stock, estate or inheritance taxes
imposed by the state or federal government or their agencies, branches or
departments; provided that if at any time during the Term any governmental
entity levies, assesses or imposes on Landlord any (1) general or special, ad
valorem or specific, excise, capital levy or other tax, assessment, levy or
charge directly on the Rent received under this Lease or on the rent received
under any other leases of space in the Building or any project wherein the
Building is located, or (2) any license fee, excise or franchise tax,
assessment, levy or charge measured by or based, in whole or in part upon such
rent, or (3) any transfer, transaction, or similar tax, assessment, levy or
charge based directly or indirectly upon the transaction represented by this
Lease or such other leases, or (4) any occupancy, use, per capita or other tax,
assessment, levy or charge based directly or indirectly upon the use or
occupancy of the Premises or other premises within the Building or any project
wherein the Building is located, then any such taxes, assessments, levies and
charges shall be deemed to be included in real property taxes and assessments.
               (5) Excess Expenses. Tenant’s Percentage of any increases in
Direct Expenses over the Direct Expenses Base paid or incurred by Landlord
during the current Lease Year in excess of the Direct Expenses Base. Tenant’s
Percentage of such increases is hereinafter referred to as the “Excess
Expenses.”
          (b) Payment of Excess Expenses.
               (1) Tenant shall pay Landlord an amount equal to the Excess
Expenses as provided in this Subparagraph 6(b).
               (2) To provide for current payments of Excess Expenses, Tenant
shall, at Landlord’s request, pay as additional rent during the first Lease Year
after the Base Year and every Lease Year thereafter an amount equal to the
Excess Expenses payable during such Lease Year, as estimated by Landlord from
time to time. Such payment shall be made in monthly installments, commencing on
the first (1st) day of the month following the month in which Landlord notifies
Tenant of the amount it is to pay hereunder and continuing until the first (1st)
day of the month following the month in which Landlord gives Tenant a new notice
of estimated Excess Expenses. It is the intention hereunder to estimate from
time to time the amount of the Excess Expenses for each Lease Year, and then to
make an adjustment in the following Lease Year based on the actual Excess
Expenses paid or incurred for the prior Lease Year.
               (3) On or before April 1 of each Lease Year (commencing one year
after the end of the Base Year), Landlord shall deliver to Tenant a statement
setting forth the actual Excess Expenses for the preceding Lease Year; provided,
however, that the failure of Landlord to supply such statement shall not
constitute a waiver of Landlord’s right to collect for such Excess Expenses. If
the actual Excess Expenses for the previous Lease Year exceed the total of the
estimated monthly payments made by Tenant for such Lease Year, Tenant shall pay
Landlord the amount of the deficiency within thirty (30) days after the receipt
of the statement. If such total of the estimated monthly payments made by Tenant
exceeds the actual Excess Expenses for such Lease Year, then Landlord shall
credit against Tenant’s next ensuing monthly installment(s) of such estimated
Excess Expenses for the then current Lease Year an amount equal to the
difference until the credit is exhausted. If a credit is due from Landlord at
the expiration or earlier termination of this Lease, Landlord shall promptly pay
Tenant the amount of

8



--------------------------------------------------------------------------------



 



such credit. With respect to the Lease Year in which the Lease expires or is
terminated, Tenant shall, within thirty (30) days of Landlord’s demand therefor,
pay to Landlord a reasonable estimate, as determined by Landlord of the actual
Excess Expenses for any partial Lease Year in excess of Tenant’s payment for
such Lease Year to date. Even though the term of this Lease has expired or the
Lease is sooner terminated and Tenant has vacated the Premises when the actual
Excess Expenses are determined for the final Lease Year or partial Lease Year,
Tenant shall immediately pay any deficiency in excess of the total estimated
monthly payments and Landlord shall immediately refund to Tenant any overpayment
in excess of the actual Excess Expenses. Landlord and Tenant intend that the
obligations of the preceding sentence shall survive the expiration or earlier
termination of this Lease. The Excess Expenses in any partial Lease Year shall
be prorated on a daily basis utilizing a three hundred sixty-five (365)-day
year.
               (4) In the event of any dispute regarding the Direct Expenses,
Tenant may audit the Direct Expenses for a period of 90 days following
Landlord’s delivery of the statement setting forth the amount due by Tenant,
Tenant’s audit shall be conducted by a reputable accounting firm approved by
Landlord, and may not be on a contingency fee basis. The results of such audit
shall be delivered to Landlord. Tenant’s election to conduct an audit shall not
excuse or delay Tenant’s obligation to timely pay the Excess Expenses, If
Tenant’s audit reveals a discrepancy, Landlord shall refund the overpayment to
Tenant or Tenant shall pay an underpayment to Landlord, each within 30 days of
receipt of notice of the completion f Tenant’s audit. If the audit reveals a
discrepancy in excess of 5%, Landlord shall pay the reasonable cost of the
audit. Tenant shall keep all information obtained through an audit strictly
confidential.
               (5) Notwithstanding anything to the contrary in this Paragraph 6,
the rental payable by Tenant shall in no event be less than the rental specified
in Paragraph 5 hereof.
     7. SECURITY DEPOSIT. Tenant has deposited with Landlord the Security
Deposit designated in Paragraph 1. Said sum shall be held by Landlord as
security for the faithful performance by Tenant of all of the terms, covenants,
and conditions of this Lease to be kept and performed by Tenant during the term
hereof. If Tenant defaults with respect to any provisions of this Lease,
including but not limited to the provisions relating to the payment of rent,
Landlord may (but shall not be required to) use, apply or retain all or any part
of this Security Deposit for the payment of any rent or any other sum in
default, or for the payment of any other amount which Landlord may spend or
become obligated to spend by reason of Tenant’s default or to compensate
Landlord for any loss or damage which Landlord may suffer by reason of Tenant’s
default. If any portion of said deposit is so used or applied, Tenant shall,
within ten (10) days after demand therefor, deposit cash with Landlord in an
amount sufficient to restore the Security Deposit to its original amount and
Tenant’s failure to do so shall be a material breach of this Lease. Landlord
shall not be required to keep this Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest on such Security Deposit. If
Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, the Security Deposit or any balance thereof shall be returned
to Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interests
hereunder) at the expiration of the Lease term, provided that Landlord may
retain one-half of the Security Deposit until such time as any amount due from
Tenant in accordance with Paragraph 5 hereof has been determined and paid in
full. Should Landlord sell its interest in the Premises during the term hereof
and if Landlord deposits with the purchaser

9



--------------------------------------------------------------------------------



 



thereof the then unappropriated funds deposited by Tenant as aforesaid,
thereupon Landlord shall be discharged from any further liability with respect
to such Security Deposit.
     8. USE OF PREMISES; COMPLIANCE WITH LAWS AND REGULATIONS.
          (a) Tenant shall use the Premises for office purposes limited to
executive, administrative and professional offices, and shall not use or permit
the Premises to be used for any other purpose. Medical or dental offices, retail
facilities or sales offices, and similar customer/patient related offices are
specifically excluded. Tenant shall not use or operate the Premises in any
manner that will cause the Building or any part thereof not to conform with
Landlord’s sustainability practices or the certification of the Building issued
pursuant to the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or such other rating system applicable
to the Building from time to time.
          (b) Tenant shall comply with all laws, ordinances, orders,
regulations, rules, resolutions and other governmental requirements relating to
the use, condition or occupancy of the Premises which may now or hereafter be in
force, including, without limitation, the Americans with Disabilities Act of
1990, and applicable Environmental Laws as defined herein (collectively, the
“Laws”). The cost of compliance with any of the Laws (including, without
limitation, capital expenditures) shall be borne by Tenant. Tenant shall not use
or occupy the Premises in violation of any Law or of the certificate of
occupancy issued for the Building of which the Premises are a part, and shall,
upon five (5) days’ written notice from Landlord, discontinue any use of the
Premises which is declared by any governmental authority having jurisdiction to
be a violation of Law or of the certificate of occupancy. Tenant shall not use
or occupy the Premises in any manner which is: (i) potentially injurious to the
public health, safety or welfare, the environment or the Premises; or (ii) in a
manner which creates a basis for liability of Landlord to any governmental
agency or third party under any applicable statute or common law theory
including, but not limited to, Environmental Laws. Tenant shall comply with any
direction of any governmental authority having jurisdiction which shall, by
reason of the nature of Tenant’s use or occupancy of the Premises, impose any
duty upon Tenant or Landlord with respect to the Premises or with respect to the
use or occupation thereof. Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any fire, extended coverage or any
other insurance policy covering the Building and/or property located therein and
shall comply with all rules, orders, regulations and requirements of the Pacific
Fire Rating Bureau or any other organization performing a similar function.
Tenant shall promptly upon demand reimburse Landlord as additional rent for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Paragraph 8. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Building, or
injure or annoy them, or use or allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose, nor shall Tenant cause, maintain or
permit any nuisance in, on or about the Premises. Tenant shall not commit or
suffer to be committed any waste in or upon the Premises and shall keep the
Premises in first class repair and appearance.
          (c) Tenant shall comply with all federal, state and local laws,
ordinances, rules and regulations relating to environmental protection or the
use, analysis, generation, treatment, handling, storage, disposal, release,
threatened release or transportation of any

10



--------------------------------------------------------------------------------



 



Hazardous Materials (as hereinafter defined) including, but not limited to
Environmental Laws. Tenant shall not cause or permit any Hazardous Materials to
be brought upon, kept, used, generated, treated, handled, released, stored or
disposed in, on, under or about the Building or Premises by Tenant, its agents,
employees, contractors, licensees or invitees, without the prior written consent
of Landlord. The term “Hazardous Materials” as used in this Lease includes any
hazardous, toxic, contaminated or polluting substance, material or waste which
is regulated by any local governmental authority or special district, the State
of California or the United States Government, including any material,
contaminant, pollutant, or substance which is: (i) designated as a “hazardous
waste,” “hazardous material,” “hazardous substance,” “extremely hazardous waste”
or “restricted hazardous waste”; (ii) flammables or explosives; (iii) petroleum
or petroleum products; (iv) asbestos; (v) polychlorinated biphenyls (“PCB”), or
PCB-containing materials; (vi) radioactive materials; or (vii) materials or
chemicals stated to be known to cause cancer or reproductive toxicity. In
addition, the term “Hazardous Materials” shall also include those materials and
substances which are deemed to be hazardous under applicable case law and/or
common law theories including, without limitation, theories of nuisance and tort
liability. Notwithstanding the foregoing, Tenant may, without Landlord’s prior
consent, use any ordinary and customary materials reasonably required to be used
by Tenant in the normal course of Tenant’s office operation on the Premises, so
long as such use is in compliance with this Lease, all applicable Laws, and does
not expose the Building, Property, Premises or any neighboring properties to any
material risk of contamination or damage or expose Landlord to any liability
therefor. Landlord makes no representation or warranty as to the presence of
Hazardous Materials in, on, under, or emanating from or to the Building or
Premises. Landlord has received no written notice of any Building or Premises
violation of any applicable Laws regarding Hazardous Materials. “Environmental
Laws” shall mean all federal, state and local laws, statutes, ordinances, codes,
rules, regulations, standards, orders and requirements pertaining to Hazardous
Materials, including the handling and exposure to Hazardous Materials, and/or
environmental conditions in, on, under or about the Premises, the Property, or
the Building, including soil and groundwater conditions, whether now in effect
or which may hereafter come into effect, including but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”)
(42 U.S.C. 9601 § et seq.); the Resource Conservation and Recovery Act (“RCRA”)
(42 U.S.C. § 6901 et seq.); the California Hazardous Waste Control Act (“HWCA”)
(Cal. Health & Safety Code § 25100 et seq.); and the California Hazardous
Substance Account Act (“HSAA”) (Cal. Health & Safety Code § 25300 et seq.).
          (d) Landlord shall be responsible for any structural alterations, and
nonstructural alterations in portions of the Building or the parcel on which the
Building is situated which are not reserved for the exclusive use of any tenant,
and any equipment changes required by any Laws. The expense of Landlord’s
compliance with Laws shall be a Direct Expense, all of which shall be an expense
in the year when Landlord makes the alteration or equipment change; provided,
however, that in the case of capital improvements, the currently amortized
portion shall be a Direct Expense during the year when Landlord makes the
alteration or equipment change and the balance of the amortization shall be a
Direct Expense in subsequent years. As an exception to the foregoing, if any
alterations are required to the Building or the parcel on which the Building is
located as a result of any alterations or equipment changes made to the Premises
by or on behalf of Tenant, then Tenant shall be responsible for the cost of the
alterations to the Building or the parcel or the equipment changes.

11



--------------------------------------------------------------------------------



 



          (e) The Building is certified under the U.S. Green Building Council’s
Leadership in Energy and Environmental Design (LEED) rating system or operated
pursuant to Landlord’s sustainable building practices. All construction,
maintenance and recycling and waste management methods and procedures, material
purchases and disposal of waste must be in compliance with minimum standards and
specifications (including, without limitation, the standards and specifications
set forth in Exhibits A-4 (Construction Waste Management), A-5 (LEED
Requirements and A-6 (Construction Indoor Air Quality), as the same may change
from time to time), in addition to all applicable laws.
     9. PAYMENTS AND NOTICES. All rents and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated by
Landlord in Paragraph 1 above or at such other places as Landlord may hereafter
designate in writing. Any notice required or permitted to be given hereunder
must be in writing and may be given by personal delivery or by mail or by
receipt confirmed facsimile transmission, provided a copy is also delivered by
personal delivery or mail. Notices given by mail shall be deemed sufficiently
given if sent by registered or certified mail addressed to Tenant at the
Building of which the Premises are a part, or to Landlord at its address
designated in Paragraph 1. Either party may by written notice to the other
specify a different address for notice purposes except that Landlord may in any
event use the Premises as Tenant’s address for notice purposes. If more than one
tenant is named under this Lease, service of any notice upon any one of said
Tenants shall be deemed as service upon all of said tenants. Notwithstanding any
provisions hereof to the contrary, notices required by law regarding unlawful
detainer and other legal proceedings need be given only in the manner required
by law. Notices personally delivered hereunder shall be deemed given when
delivered and notices mailed hereunder shall be deemed given on the third
calendar day after deposit in the United States Mail. Notices transmitted by
facsimile shall be deemed delivered upon telephone confirmation or receipt
thereof.
     10. BROKERS. The parties recognize that the brokers who negotiated this
Lease are the brokers whose names are stated in Paragraph 1. Landlord agrees to
pay a leasing commission per Landlord’s separate agreement with Landlord’s
Broker. Landlord’s Broker shall then pay a leasing commission to Tenant’s Broker
in an amount equal to six percent (6%) of the total rental value payable by
Tenant for the first sixty (60) rent-paying months of the Term within thirty
(30) business days following the full execution of this Lease. Tenant and
Landlord each represent and warrant to each other that no other broker has
represented either of them or is otherwise entitled to a commission or fee in
connection with the transactions contemplated in this Lease. Each party hereby
indemnifies, defends and holds the other party harmless from all loss, cost and
expense (including reasonable attorneys’ fees) arising out of a breach of its
representation set forth in this Paragraph 10. The provisions of this
Paragraph 10 shall survive the termination of the Lease.
     11. HOLDING OVER. Tenant may only hold over after the expiration or earlier
termination of the term hereof with the express prior written consent of
Landlord. Acceptance of rent is not Landlord’s consent to holdover. Without
Landlord’s express consent Tenant shall become a tenant at sufferance only at a
rental rate equal to one hundred fifty percent (150%) of the rent in effect upon
the date of such expiration (subject to adjustment as provided in Paragraph 6
hereof and prorated on a daily basis). Acceptance by Landlord of rent after such
expiration or earlier termination shall not constitute a holdover hereunder or
result in a renewal.

12



--------------------------------------------------------------------------------



 



The foregoing provisions of this Paragraph 11 are in addition to and do not
affect Landlord’s right of re-entry or any rights of Landlord hereunder or as
otherwise provided by law. If Tenant fails to surrender the Premises upon the
expiration of this Lease, Tenant shall indemnify, protect, defend and hold
Landlord harmless from all loss or liability, including without limitation, any
claim made by any succeeding tenant founded on or resulting from such failure to
surrender. Such indemnity shall survive the expiration of this Lease.
     12. TAXES ON TENANT’S PROPERTY. Tenant shall be liable for and shall pay
before delinquency, taxes levied against any personal property or trade fixtures
placed by Tenant in or about the Premises. If any such taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property or if the assessed value of the Premises is increased by the inclusion
therein of a value placed upon such personal property or trade fixtures of
Tenant and if Landlord, after written notice to Tenant, pays the taxes based
upon such increased assessments, which Landlord shall have the right to do
regardless of the validity thereof, but only under proper protest if requested
by Tenant, Tenant shall upon demand repay to Landlord the taxes levied against
Landlord, or the proportion of such taxes resulting from such increase in the
assessment; provided that in any such event at Tenant’s sole cost and expense,
Tenant shall have the right, in the name of Landlord and with Landlord’s full
cooperation, to bring suit in any court of competent jurisdiction to recover the
amount of any such taxes so paid under protest, any amount so recovered to
belong to Tenant.
     13. CONDITION OF PREMISES. At Landlord’s sole cost and expense, Landlord
shall provide new Building standard carpet and paint throughout the interior of
the Premises, in colors mutually acceptable to Landlord and Tenant.
Additionally, Landlord will provide to Tenant a Tenant Improvement
Improvement/Moving allowance in the amount of five dollars ($5.00) per usable
square foot (the “Tenant Allowance”) which shall be paid by Landlord no earlier
than Lease commencement on receipt of Tenant’s invoice. Except as provided above
in this Section 13, the Premises shall be delivered by Landlord and accepted by
Tenant in their “as-is” condition; provided that Landlord warrants that all
existing lights, HVAC, electrical and base operating features and systems within
the Premises shall be in good working order as of the Commencement Date and
delivery of the Premises to Tenant. Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the condition of the Premises or the Building or with respect to the
suitability of either for the conduct of Tenant’s business. The taking of
possession of the Premises by Tenant shall establish that the Premises and the
Building were at such time in satisfactory condition and that Tenant has
accepted the condition of the Premises and the Building in their “as-is”
condition. Notwithstanding the foregoing, to Landlord’s current, actual
knowledge (without duty of investigation or further inquiry), the Premises were
constructed in accordance with applicable laws then in effect. Landlord has
received no written notice of any pending or threatened action or proceeding
relating to a violation of any law, including the Americans with Disabilities
Act (“ADA”) governing the Premises. Landlord indemnifies Tenant with respect to
ADA compliance of the Building, but only with respect to common area portions
thereof.
     14. ALTERATIONS.
          (a) Tenant shall make no alterations, additions or improvements in or
to the Premises (collectively, “Alterations”) without Landlord’s prior written
consent, and then only by

13



--------------------------------------------------------------------------------



 



a contractor, engineer or mechanic designated or approved by Landlord. Landlord
may withhold its consent to such Alterations in its sole discretion if the
proposed Alterations would adversely affect the structure or safety of the
Building or its electrical, plumbing, HVAC, mechanical or safety systems; in all
other circumstances, Landlord agrees not to unreasonably withhold its consent to
proposed Alterations. Tenant agrees that there shall be no construction of
partitions or other obstructions which might interfere with Landlord’s free
access to mechanical installations or service facilities serving the Building or
the moving of Landlord’s equipment to or from the enclosures containing said
installations or facilities or proper sprinkler coverage in the Premises. All
such work shall be done at such times and in such manner as Landlord may from
time to time designate. Tenant covenants and agrees that all work done by Tenant
or at Tenant’s request shall be performed in full compliance with all Laws, and
in full compliance with the rules, orders, directions, regulations and
requirements of the Pacific Fire Rating Bureau, or of any similar body. All such
Alterations must conform to (and Tenant will comply with) the Building’s
then-existing standards and requirements for (1) Tenant Improvements,
(2) Construction Waste Management, (3) LEED Requirements and (4) Construction
Indoor Air Quality (such standards are, as of the execution hereof, respectively
set forth in Exhibits A-3, A-4, A-5 and A-6 attached hereto, but are subject to
modification from time to time). Tenant shall pay Landlord all reasonable costs
incurred by Landlord in connection with the proposed Alterations (including, but
not limited to, costs incurred in reviewing the plans and specifications
therefor and in administering or managing the construction of the Alterations);
at Landlord’s option and prior to the commencement of the Alterations, Tenant
shall deposit with Landlord the estimated cost of the foregoing along with the
cost of making any alterations to the Building or the parcel if such costs are
Tenant’s expense pursuant to Subparagraph 8(d) above, it being agreed that any
surplus shall be returned to Tenant following the completion of the Alterations
in compliance with this Subparagraph 14(a). Neither Landlord’s approval or
supervision of any Alterations, nor Landlord’s designation or recommendation of
any contract or supplier in connection therewith, shall be deemed a warranty as
to the design, workmanship, or quality of materials or the compliance of the
Alterations with any governmental requirements. Before commencing any work,
Tenant shall give Landlord at least five (5) days’ written notice of the
proposed commencement of such work and shall, if required by Landlord, secure at
Tenant’s own cost and expense, a completion and lien indemnity bond,
satisfactory to Landlord, for said work. Tenant further covenants and agrees
that any mechanic’s lien filed against the Premises or against the Building for
work claimed to have been done for, or materials claimed to have been furnished
to Tenant, will be discharged by Tenant, by bond or otherwise, within ten (10)
days after the filing thereof, at the cost and expense of Tenant. All
alterations, decorations, additions or improvements upon the Premises, made by
either party including (without limiting the generality of the foregoing) all
wall covering, built-in cabinet work, paneling and the like, shall, unless
Landlord elects otherwise, become the property of Landlord, and shall remain
upon, and be surrendered with the Premises, as a part thereof, at the end of the
term hereof, except that Landlord may, by written notice to Tenant, given when
the Alterations are approved by Landlord, require Tenant to remove all
partitions, counters, railings and the like installed by Tenant, and Tenant
shall repair any damage to the Premises arising from such removal or, at
Landlord’s option, shall pay to the Landlord the reasonable costs of such
removal and repair.
          (b) All articles of personal property and all business and trade
fixtures, machinery and equipment, cabling, furniture and movable partitions
owned by Tenant or installed by Tenant at its expense in the Premises shall be
and remain the property of Tenant and

14



--------------------------------------------------------------------------------



 



may be removed by Tenant at any time during the lease term provided Tenant is
not in default hereunder, and provided further that Tenant shall repair any
damage caused by such removal. Tenant shall dispose of in an environmentally
sustainable manner any equipment, furnishings, or materials no longer needed by
Tenant and shall recycle or re-use in accordance with Landlord’s sustainability
practices. Tenant is responsible for reporting this activity to Landlord in a
format determined by Landlord. If Tenant shall fail to remove all of its effects
from said Premises upon termination of this Lease for any cause whatsoever,
Landlord may, at its option, remove the same in a reasonable manner that
Landlord shall choose, and store said effects without liability to Tenant for
loss thereof, and Tenant agrees to pay Landlord upon demand any and all expenses
incurred in such removal, including court costs and attorneys’ fees and storage
charges on such effects for any length of time that the same shall be in
Landlord’s possession, or Landlord may, at its option, without notice, sell said
effects, or any of the same, at private sale and without legal process, for such
reasonable price as Landlord may obtain and apply the proceeds of such sale upon
any amounts due under this Lease from Tenant to Landlord and upon the expense
incident to the removal, storage and sale of said effects. Landlord and Tenant
agree that the obligations and rights set forth in this Subparagraph 14(b) shall
survive the expiration or earlier termination of this Lease.
          (c) Landlord reserves the right at any time and from time to time,
without the same constituting an actual or constructive eviction and without
incurring any liability to Tenant therefor or otherwise affecting Tenant’s
obligations under this Lease, to make such changes, alterations, additions,
improvements, repairs or replacements in or to the Building (including the
Premises if required so to do by any Law) and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages and stairways
thereof, to change the name by which the Building is commonly known, as Landlord
may deem necessary or desirable. Nothing contained in this Subparagraph 14(c)
shall be deemed to relieve Tenant of any duty, obligation or liability of Tenant
with respect to making any repair, replacement or improvement or complying with
any Law and nothing contained in this Subparagraph 14(c) shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, supervision or repair of the Building or any part
thereof other than as otherwise provided in this Lease.
          (d) Notwithstanding anything to the contrary in this Lease, with
Landlord’s prior written consent and subject to the requirements set forth
herein, Tenant may, at its sole cost and expense, (i) connect or obtain
data/voice telecommunications services from the Building communications closet
(the “Main Point of Entry”); (ii) connect or install cabling or wiring for an
interior network or an intermediate distribution facility from the Main Point of
Entry; or (iii) connect or install cabling or wiring for any other purpose in
the Premises. Tenant shall be responsible for all data/voice,
telecommunications, interior network, or computer cabling or wiring which are
located in the Premises or which exclusively serve the Premises from the Main
Point of Entry, whether or not installed by Tenant (collectively, the
“Cabling”). Prior to such installation or connection, Tenant shall submit (x) a
detailed description and diagram of the work or Alterations (the “Wiring Floor
Plan”) to Owner, which shall include the specifications, location, and
connection to the Main Point of Entry, any preexisting Cabling, and/or Building
facilities (y) any proposed penetrations in firewalls and (z) the proposed
cabling contractor. Tenant agrees that all Cabling installed pursuant to the
Wiring Floor Plan and all necessary and related data/voice equipment shall be
installed, configured, maintained, and, at end of Lease Term, removed by a
licensed reputable contractor at Tenant’s sole expense. Landlord shall have

15



--------------------------------------------------------------------------------



 



no liability or responsibility for any direct, indirect, incidental or
consequential damages including, but not limited to, damages from loss of
profits or loss of data resulting from failure of cabling infrastructure or
network hardware provided by Landlord. Such Alterations and work required in the
Wiring Floor Plan shall comply with this Paragraph 14. The Wiring Floor Plan
shall become Exhibit A-7 and shall be attached and incorporated herein at such
time when Landlord receives and approves such Wiring Floor Plan.
          (e) Satellite Dish.
               (1) Permission. Subject to the terms and conditions contained in
Section 14 of the Lease regarding Alterations, Tenant shall have the right, at
its sole cost, to cause to be placed, on the roof of the Building a satellite
dish not to exceed 42” in diameter for the purpose of receiving communications
signals (the “Dish”). Other than the equipment described in the foregoing
sentence and depicted on Exhibit C to this Lease, Tenant shall not erect,
construct, place or permit any television, radio, telecommunications or other
electronic towers, aerials, antennas, satellite dishes or devices of broadcast
or reception or other means of communication on the Premises or Building without
Landlord’s prior written consent, which consent may be withheld at Landlord’s
sole and absolute discretion.
               (2) Installation. Tenant shall utilize existing roof penetrations
and is responsible for ensuring that the Dish will not void or limit any
warranty or guaranty with respect to the roof of the Building. Tenant shall
reimburse Landlord for all costs and expenses incurred by Landlord as a result
of any such impairment of such warranty or guaranty upon demand. Any work
involving penetration of the roof or any walls or parapets may, at the option of
Landlord, be done by Landlord’s contractors at Tenant’s cost, notwithstanding
any contrary provision in this Lease, and Tenant shall pay any amount invoiced
by Landlord for the costs of such construction within 10 days after being billed
therefore by Landlord. Tenant’s plans shall include appropriate provision to
reasonably shield the Dish from view from the publicly accessible areas of the
Building so that the height of the Dish shall not be visible above the main
parapet of the Building. Tenant shall indemnify, defend, and hold harmless
Landlord from any and all liability associated with the construction, placement,
location, or operation of the Dish and any matter arising from the Dish.
               (3) Interference. On or prior to the date the Dish is made
operational, Tenant shall provide such evidence as Landlord reasonably requires
that the operation of the Dish will not interfere with the communications
equipment maintained by Landlord or any other tenant of the Building or any user
or occupant of any property in the immediate area of the Building. Tenant shall
maintain the Dish in accordance with good commercial practice for operators of
similar equipment, in a manner that does not materially increase the risk of
liability to Landlord and shall periodically and in accordance with the sound
practices of operators of similar equipment, test the Dish to insure that it is
operating within the parameters of the specifications of the manufacturer of the
equipment.
               (4) Removal. Landlord may require, in connection with Tenant’s
vacation of the Premises after the expiration or earlier termination of the Term
of this Lease or after any default, that Tenant remove the Dish. If such removal
is required, then either (i) Landlord’s contractors shall perform such removal
and charge the cost to Tenant or (ii) if

16



--------------------------------------------------------------------------------



 



Tenant performs such removal, Tenant shall at its sole cost restore the roof of
the Building to the condition of the roof prior to the installation of the Dish.
Notwithstanding the foregoing, Tenant shall not have the right to perform the
work itself if the Lease is terminated after a default. If at any time, Landlord
notifies Tenant that the Dish is interfering with any equipment installed by
Landlord or any other tenant of the Project, Tenant agrees to take all steps
necessary to resolve such interference. Except as expressly provided in this
Section, Tenant shall have no right to enter onto the roof of the Building.
               (5) If any such equipment provides services for parties other
than Tenant, the area of the roof upon which such equipment is located shall
have a Rental Rate assigned and rent shall be payable by Tenant with respect
thereto.
          (f) Any and all Tenant Improvement work and/or Alterations will be
performed in accordance with Landlord’s sustainability practices, including the
standards and specifications set forth in Exhibits A-4 (Construction Waste
Management), A-5 (LEED Requirements), A-6 (Construction Indoor Air Quality) and
any third-party rating system concerning the environmental compliance of the
Building or the Premises, as the same may change from time to time. Tenant
further agrees to engage a qualified third party LEED or similarly qualified
professional during the design phase through implementation of any Tenant
Improvement work and/or Alterations to review all plans, material procurement,
demolition, construction and waste management procedures to ensure they are in
full conformance to Landlord’s sustainability practices, as aforesaid.
     15. REPAIRS.
          (a) By taking possession of the Premises, Tenant shall have accepted
the Premises as being in good and sanitary order, condition and repair. Tenant
shall, when and if needed or whenever requested by Landlord to do so, at
Tenant’s sole cost and expense, make all repairs to the Premises and every part
thereof, including all windows and doors, to keep, maintain and preserve the
Premises in first class condition and repair. Tenant shall upon the expiration
or sooner termination of the term hereof surrender the Premises to Landlord in
the same condition as when received, reasonable and ordinary wear and tear
thereof excepted. Except as provided in Subparagraph 15(b) hereof, Landlord
shall have no obligation to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof, the Building or the common areas, and the
parties hereto affirm that Landlord has made no representations to Tenant
respecting the condition of the Premises or the Building.
          (b) Notwithstanding anything to the contrary contained in Subparagraph
15(a) above, Landlord shall repair and maintain the common areas described in
Subparagraph 2(b) and the structural portions of the Building, including without
limitation the roof, foundation, exterior walls, basic plumbing, heating,
ventilating, air conditioning and electrical systems installed or furnished by
Landlord. If the maintenance and repairs are caused in part or in whole by the
act, neglect, fault of or omission of any duty by Tenant, its agents,
contractors, employees, licensees or invitees, Tenant shall pay to Landlord, as
additional rent, the reasonable cost of such maintenance and repairs. Landlord
shall not be liable for any failure to make any such repairs or to perform any
maintenance unless such failure shall persist for an unreasonable time after
written notice of the need of such repairs or maintenance is given to Landlord
by Tenant. Except

17



--------------------------------------------------------------------------------



 



as provided in Paragraph 23 hereof there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or in or to fixtures,
appurtenances and equipment therein. Tenant hereby waives California Civil Code
Sections 1932(1), 1941 and 1942 and any other applicable existing or future law,
ordinance or governmental regulation permitting Tenant to make repairs at
Landlord’s expense.
               (c) Anything to the contrary in Subparagraphs 15(a) and (b) above
notwithstanding, Tenant, at Tenant’s sole cost and expense, shall make any and
all improvements, changes, maintenance or repairs to the Premises, which are
required for compliance with Laws.
               (d) Tenant acknowledges that Landlord shall have no obligation to
maintain, repair, replace or remove the Cabling. Tenant shall be solely
responsible for maintaining the Cabling; provided, however, that Tenant may, at
Tenant’s expense, contract with SBC or another reputable licensed contractor
approved by Landlord to maintain the Cabling, provided, however, that Landlord,
at Landlord’s option and upon thirty (30) days’ notice to Tenant, may undertake
the responsibility for the maintenance of some or all of the Cabling, in which
event, the cost of such maintenance may be included as a “Direct Expense” under
Subparagraph 6(a) above.
               (e) All maintenance and repairs made by Tenant must comply with
Landlord’s sustainability practices, including the standards and specifications
set forth in Exhibits A-4 (Construction Waste Management), A-5 (LEED
Requirements and A-6 (Construction Indoor Air Quality) and any third-party
rating system concerning the environmental compliance of the Building or the
Premises, as the same may change from time to time.
          16. LIENS. Tenant shall not permit any mechanic’s, materialman’s or
other liens to be filed against the real property of which the Premises form a
part nor against the Tenant’s leasehold interest in the Premises. Landlord shall
have the right at all reasonable times to post and keep posted on the Premises
any notices which it deems necessary for protection from such liens. If any such
liens are filed, and Tenant does not remove such liens within ten (10) days
after written notice by Landlord to tenant, then Landlord may, without waiving
its rights and remedies based on such breach of Tenant and without releasing
Tenant from any of its obligations, cause such liens to be released by any means
it shall deem proper, including without limitation payment in satisfaction of
the claim giving rise to such lien. Tenant shall pay to Landlord, at once upon
notice by Landlord, any sum paid by Landlord to remove such liens, together with
interest at the maximum rate per annum permitted by law from the date of such
payment by Landlord.
          17. ENTRY BY LANDLORD. Landlord reserves and shall have the right to
enter the Premises to inspect the same, to supply janitor service and any other
service to be provided by Landlord to Tenant hereunder, to submit said Premises
to prospective purchasers or tenants, to post notices of nonresponsibility, to
alter, improve or repair the Premises or any other portion of the Building,
and/or to perform any acts required of but not done by Tenant as provided in
Paragraph 35 hereof, all without being deemed guilty of any eviction of Tenant
and without abatement of rent, and may, in order to carry out such purposes,
erect scaffolding and other

18



--------------------------------------------------------------------------------



 



necessary structures where reasonably required by the character of the work to
be performed, provided that the business of Tenant shall be interfered with as
little as is reasonably practicable. Landlord shall use commercially reasonable
efforts to coordinate its entry and work in the Premises with Tenant in order to
not unreasonably interfere with Tenant’s business operations. Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the aforesaid
purposes, Landlord shall at all times have and retain a key with which to unlock
all of the doors in, upon or about the Premises, excluding Tenant’s vaults and
safes, and Landlord shall have the right to use any and all means which Landlord
may deem proper to open said doors in an emergency in order to obtain entry to
the Premises, and any entry to the Premises obtained by Landlord by any of said
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into, or a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof, and any damages
caused on account thereof shall be paid by Tenant. It is understood and agreed
that no provision of this Lease shall be construed as obligating Landlord to
perform any repairs, alterations or decorations except as otherwise expressly
agreed herein to be performed by Landlord.
     18. UTILITIES AND SERVICES.
          (a) Provided that Tenant is not in default hereunder, Landlord agrees
to furnish to the Premises during Business Hours subject to the conditions of
and in accordance with the standards set forth in writing by Landlord from time
to time during the term of this Lease and delivered to Tenant, reasonable
quantities of electric current for normal lighting and fractional horsepower
office machines, water for lavatory and drinking purposes, heat and air
conditioning required in Landlord’s judgment for the comfortable use and
occupation of the Premises, janitorial service (standard service provided five
(5) days a week) and elevator service by non-attended automatic elevators.
Landlord reserves the right to change electricity providers at any time and to
purchase green or renewable energy. Tenant acknowledges and agrees that Landlord
may impose a reasonable charge for the use of any additional or unusual
janitorial services required by Tenant’s carelessness or the nature of Tenant’s
business. Landlord’s obligation regarding any heating, ventilation and air
conditioning (“HVAC”) and electrical systems shall be limited to the Building’s
standard central HVAC and electrical systems, and Landlord shall have no
obligation to maintain or repair any HVAC or electrical system that has been
installed to accommodate Tenant’s specific use of the Premises (provided,
however, that any contractor retained by Tenant to maintain or repair any such
HVAC or electrical system shall be subject to Landlord’s reasonable approval).
Landlord shall not be obligated to service, maintain, repair or replace any
system or improvement in the Premises that has not been installed by Landlord at
Landlord’s expense, or which is a specialized improvement requiring additional
or extraordinary maintenance or repair (by way of example only, if the standard
premises in the Building contain fluorescent light fixtures, Landlord’s
obligation shall be limited to the replacement of fluorescent light tubes,
irrespective of any incandescent fixtures that may have been installed in the
Premises at Tenant’s expense). Landlord shall not be liable for, and Tenant
shall not be entitled to any abatement or reduction of rent by reason of
Landlord’s failure to furnish any of the foregoing when such failure is caused
by accident, breakage, repairs, strikes, lockouts or other labor disturbances or
labor disputes of any character, acts of terrorism or events of national
emergency or for any other causes. Tenant hereby waives the provisions of

19



--------------------------------------------------------------------------------



 



California Civil Code Section 1932(1) or any other applicable existing or future
law, ordinance or governmental regulation permitting the termination of this
Lease due to the interruption or failure of any services to be provided under
this Lease. If Tenant requires or utilizes more water or electric power than is
considered reasonable or normal by Landlord, Landlord may at its option require
Tenant to pay, as additional rent, the cost, as fairly determined by Landlord,
incurred by such extraordinary usage. In addition, Landlord may install separate
meter(s) for the Premises, at Tenant’s sole expense, and Tenant thereafter shall
pay all charges of the utility providing service.
          (b) If the temperature otherwise maintained in any portion of the
Premises by the HVAC systems of the Building is affected by reason of any
lights, machines or equipment used by Tenant in the Premises, or by the
occupancy of the Premises by more persons than are contemplated by the design
criteria of the HVAC systems, then Landlord shall have the right to install
machines or equipment that Landlord reasonably deems necessary to restore
temperature balance, including modifications to the standard air-conditioning
equipment and electrical systems serving the Premises. The cost of any such
equipment and modifications, including the cost of installation and any
additional cost of operation and maintenance of the same, shall be paid by
Tenant to Landlord upon demand.
          (c) Tenant acknowledges and agrees that Tenant’s use of the Premises
outside the generally recognized business days and hours for the Building (the
“Business Hours”) will impose an additional burden on Building services such as
janitorial service, elevator service, fluorescent tube replacement and HVAC
service, the cost of which services shall be paid to Landlord by Tenant as
“after hours rent” upon demand. Landlord’s Business Hours shall be Monday
through Friday, 7:00 A.M. — 6:00 P.M., Saturday, 8:00 A.M. — 1:00 P.M. national
and state holidays excepted. Notwithstanding the first sentence of Subparagraph
18(a), such services are available twenty-four (24) hours per day subject to the
charge. The current charge for “after hours” HVAC services as of Lease
Commencement is $25.00 per hour per unit activated. Tenant acknowledges such
“after hours” charge is subject to change upon advance written notice to Tenant.
     19. BANKRUPTCY. If Tenant shall file a petition in bankruptcy under any
Chapter of the Bankruptcy Act as then in effect, or if Tenant be adjudicated a
bankrupt in involuntary bankruptcy proceedings and such adjudication shall not
have been vacated within sixty (60) days from the date thereof, or if a receiver
or trustee be appointed of Tenant’s property and the order appointing such
receiver or trustee not be set aside or vacated within thirty (30) days after
the entry thereof, or if the Tenant shall assign Tenant’s estate or effects for
the benefit of creditors, or if this Lease shall otherwise by operation of law
devolve or pass to any person or persons other than Tenant, then and in any such
event Landlord may, if Landlord so elects, with or without notice of such
election and with or without entry or action by Landlord, forthwith terminate
this Lease, and notwithstanding any other provisions of this Lease, Landlord, in
addition to any and all rights and remedies allowed by law or equity, shall upon
such termination be entitled to recover damages in the amount provided in
Subparagraph 25(b) below and neither Tenant nor any person claiming through or
under Tenant or by virtue of any statute or order of any court shall be entitled
to possession of the Premises but shall forthwith quit and surrender the
Premises to Landlord. Nothing herein contained shall limit or prejudice the
right of Landlord to prove and obtain as damages by reason of any such
termination an amount equal to the maximum allowed

20



--------------------------------------------------------------------------------



 



by any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved, whether or not such amount
be greater, equal to, or less than the amount of damages recoverable under the
provisions of this Paragraph 19.
     20. INDEMNIFICATION. Tenant shall, during the entire term hereof and during
any rent-free period of prior occupancy, indemnify, defend, protect and hold
harmless Landlord against and from any and all claims arising from (i) Tenant’s
use of the Premises or the conduct of its business or from any activity, work,
or thing done, permitted or suffered by Tenant in or about the Premises,
(ii) any breach or default in the performance of any obligation on Tenant’s part
to be performed under the terms of this Lease, (iii) the presence of, use,
generation, possession, transportation, handing, treatment, release, or disposal
of Hazardous Materials in the Premises, Property or Building caused or permitted
to be caused by Tenant, or any party under Tenant’s control, and/or (iv) any
act, neglect, fault or omission of Tenant, or of its agents or employees, or any
party under Tenant’s control, and Tenant shall further indemnify, defend,
protect and hold harmless Landlord from and against all costs, attorneys’ fees,
consultants’ fees, expenses and liabilities incurred in or about any such claims
or any action or proceeding brought thereon; and in case any action or
proceeding be brought against Landlord by reason of any such claim, Tenant upon
notice from Landlord shall defend the same at Tenant’s expense by counsel
selected by Tenant and reasonably approved in writing by Landlord. Tenant, as a
material part of the consideration to Landlord, hereby voluntarily assumes all
risk of damage to property or injury or death to persons in, upon or about the
Premises from any cause whatsoever except that which is caused by Landlord’s
gross negligence, willful misconduct or failure to observe any of the terms and
conditions of this Lease and such failure has persisted for an unreasonable
period of time after written notice of such failure, and Tenant hereby waives
all its claims in respect thereof against Landlord. The provisions of this
Paragraph 20 shall survive the termination of this Lease with respect to any
damage, injury or death occurring prior to such termination.
     21. DAMAGE TO TENANT’S PROPERTY. Except resulting from the gross negligence
or intentional misconduct of Landlord or its agents, Landlord or its agents
shall not be liable for any damage to property entrusted to employees of the
Building, nor for loss of or damage to any property by theft or otherwise, nor
for any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, contaminated air, gas, electricity, water or rain which
may leak from or flow into any part of the Building or from the breakage,
leakage, obstruction or other defects in any pipes, appliances, sprinklers,
wires, HVAC, fixtures or plumbing works whether the damage or injury results
from conditions arising upon the Premises or upon other portions of the Building
or from other sources. Landlord shall not be liable for any damages arising from
any act or neglect of any other tenant or occupant of the Building, or of any
employee, agent, contractor, licensee or invitee of any such tenant or occupant.
Tenant shall give prompt notice to Landlord in case of fire or accidents in the
Premises or in the Building or of defects therein or in the fixtures or
equipment.
     22. INSURANCE.
          (a) Tenant shall, during the entire term hereof and during any
rent-free period or period of prior occupancy, at its sole cost and expense,
obtain, maintain and keep in full force and effect, with Tenant, as the named
insured, and Landlord, the mortgagees of Landlord, the fee owners of the
property if such fee owners are not Landlord and the property manager, named as

21



--------------------------------------------------------------------------------



 



(i) additional insureds with regard to the liability insurance referenced in
Subparagraph 22(a)(2) below, and (ii) loss payees as their respective interests
may appear with respect to the property insurance referenced in Subparagraph
22(a)(1) below:
               (1) Commercial property insurance covering loss or damage by fire
and all other perils covered on an ISO Causes of Loss Special Form, including
wind, hurricane, sprinkler leakage, and vandalism and malicious mischief
endorsements, which insurance shall cover property of every description and kind
owned by Tenant and located in the Building or for which Tenant is legally
liable or installed by or on behalf of Tenant including, without limitation,
Tenant Improvements, Alterations, furniture, fittings, installations, fixtures,
plate glass and any other personal property, in an amount not less than the full
replacement cost of the Tenant Improvements and/or Alterations thereof. Such
policy shall contain a per occurrence deductible of no greater than Five
Thousand Dollars ($5,000). In the event that there shall be a dispute as to the
amount which comprises full replacement cost, the decision of Landlord or the
mortgagees of Landlord shall be conclusive.
               (2) Commercial General Liability insurance written on an ISO
“occurrence” form or its equivalent applying to the use and occupancy of the
Premises, and the business operated by Tenant or any other occupant. Such
insurance shall include broad form contractual liability insurance coverage
insuring all of Tenant’s indemnity obligations under this Lease. Such coverage
shall have a minimum bodily injury and property damage combined single limit of
liability of at least Two Million Dollars ($2,000,000), and a general aggregate
limit of at least Four Million Dollars ($4,000,000). The general aggregate limit
shall apply exclusively to the Premises. All such policies shall be written to
apply to all bodily injury, property damage, personal injury and other covered
loss, however occasioned, arising out of Tenants use, occupancy, and maintenance
in, upon or about the Premises during the policy term, and shall be endorsed to
provide that such coverage shall be primary and that any insurance maintained by
Landlord shall be excess insurance only. Such coverage shall also contain
endorsements or specific coverage to the extent such coverage is included in the
policy’s form: (i) deleting any employee exclusion on personal injury coverage;
(ii) including employees as additional insureds; (iii) deleting any liquor
liability exclusion; (iv) providing for coverage of employer’s automobile
non-ownership liability; (v) adding fire legal liability coverage of at least
One Million Dollars ($1,000,000) per any one occurrence, subject to a general
aggregate limit of at least Two Million Dollars ($2,000,000); and (vi) deleting
any work/product exclusion, so that coverage will exist for damage resulting
from work performed on the Premises or the Building or common areas whether by
Landlord, Tenant or contractors or subcontractors working directly or indirectly
for either; (vii) a specific endorsement insuring Tenant’s indemnity obligations
to Landlord pursuant to Paragraph 20, (viii) personal and advertising injury of
at least One Million Dollars ($1,000,000) per Person/Organization, subject to a
general aggregate limit of at least Two Million Dollars ($2,000,000), and
(ix) blanket contractual liability insurance. The insurance required by the
foregoing provisions of this Subparagraph 22(a)(2) shall provide for
severability of interests; shall provide that an act or omission of one of the
named or additional insureds shall not reduce or avoid coverage to the other
named or additional insureds; and shall afford coverage for all claims based on
acts, omissions, injury and damage, which claims occurred or arose (or the onset
of which occurred or arose) in whole or in part during the policy period.

22



--------------------------------------------------------------------------------



 



               (3) Business income and/or extra expense insurance in such
amounts sufficient to insure payment of rent and all other expenses to be borne
by Tenant under this Lease, due to any interruption of Tenant’s business by
reason of the Premises or personal property being damaged by fire or other
perils covered on an ISO Causes of Loss — Special Form or its equivalent. In
addition, such coverage shall be written on an agreed amount Basis. Tenant
acknowledges that it assumes all risks of loss due to interruption of Tenant’s
business by any cause.
               (4) Worker’s Compensation coverage for statutory limits required
by law in California, and employer’s liability insurance with limits of Five
Hundred Thousand Dollars ($500,000) each accident; Five Hundred Thousand Dollars
($500,000) disease — policy limit; and Five Hundred Thousand Dollars ($500,000)
each employee, and in a form satisfactory to Landlord.
               (5) Any other form or forms of insurance as Landlord or
mortgagees of Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.
               (6) Umbrella or excess liability insurance is to be excess over
the Commercial General Liability, Automobile Liability and Employers’ Liability
Insurance. The umbrella liability or excess liability policy shall be written on
an “occurrence” form with a limit of liability of Five Million Dollars
($5,000,000) and a self-insured retention no greater than Ten Thousand Dollars
($10,000). Such policies shall name Landlord as an additional insured and shall
be primary to any insurance maintained by Landlord. The requirements contained
in this Subparagraph 22(a)(6) may be satisfied by increasing the limits
otherwise required on the Tenant’s Commercial General Liability policy to equal
the sum of the limits required for both the Commercial General Liability policy
and the umbrella or excess policy.
          (b) All policies shall be taken out with insurers licensed to do
business in California with a current Best Rating acceptable to Landlord and in
form satisfactory from time to time to Landlord. Certificates of insurance
evidencing all such insurance and acceptable to the Landlord shall be filed with
Landlord prior to occupancy of the Premises and at least ten (10) days prior to
the expiration of the term of each policy thereafter. Such certificates of
insurance must specifically show all the special policy conditions required in
Subparagraph 22(a), including “additional insured,” “waiver of subrogation,”
“notice of cancellation,” and “primary insurance” wording applicable to each
policy. Alternatively, a certified, true and complete copy of each properly
endorsed policy may be submitted. All policies shall contain an undertaking by
the insurers to notify Landlord and the mortgagees of Landlord in writing not
less than thirty (30) days prior to any material change, reduction in coverage,
cancellation, or other termination thereof. Tenant shall furnish Landlord with
proof of renewal or binders for new insurance at least thirty (30) days before
the expiration date of each policy.
          (c) In the event of damage to or destruction of the Building entitling
Landlord to terminate this Lease pursuant to Paragraph 23 hereof, if the
Premises have also been damaged, Tenant will immediately pay to Landlord all of
its insurance proceeds relating to the Tenant Improvements and Alterations in
the Premises. If the Premises have not been damaged, Tenant

23



--------------------------------------------------------------------------------



 



will deliver to Landlord, in accordance with the provisions of this Lease, the
Tenant Improvements, the alterations and the Premises.
          (d) Landlord covenants and agrees that throughout the term it will
insure the Building and all fixtures and equipment related thereto (excluding
any property with respect to which Tenant is obliged to insure pursuant to the
provisions of Subparagraph 22(a) above) against damage by fire and standard
extended coverage perils and public liability insurance in such reasonable
amounts with such reasonable deductibles as would be carried by a prudent owner
of a similar building in the metropolitan area in which the Premises are
located, but not less than the full replacement cost thereof. Landlord may, but
shall not be obliged to, take out and carry any other form or forms of insurance
as it or the mortgagees of Landlord may reasonably determine advisable.
Notwithstanding any contribution by Tenant to the cost of insurance premiums, as
provided herein, Tenant acknowledges that it has no right to receive any
proceeds from any such insurance policies carried by Landlord. Further, Tenant
shall not settle any claim or accept any proceeds in satisfaction of any claim
involving damage to the Premises or liability of Landlord without Landlord’s
prior written consent. Landlord will not be required to (but may) carry
insurance of any kind on Tenant’s furniture or furnishings, or on any fixtures,
equipment, improvements or appurtenances of Tenant under this Lease; and
Landlord shall not be obligated to repair any damage thereto or replace the
same.
          (e) Tenant agrees that it will not keep, use, sell or offer for sale
in or upon the Premises any article which may be prohibited by any insurance
policy in force from time to time covering the Building or any Tenant
Improvements. In the event Tenant’s occupancy or conduct of business in or on
the Premises, whether or not Landlord has consented to the same, results in any
increase in premiums for the insurance carried from time to time by Landlord
with respect to the Building, Tenant shall pay any such increase in premiums as
additional rent within ten (10) days after being billed therefor by Landlord. In
determining whether increased premiums are a result of Tenant’s use or occupancy
of the Premises, a schedule issued by the organization computing the insurance
rate on the Building or the Tenant Improvements showing the various components
of such rate, shall be conclusive evidence of the several items and charges
which make up such rate. Tenant shall promptly comply with all reasonable
requirements of the insurance authority or of any insurer now or hereafter in
effect relating to the Premises.
          (f) If any insurance policy carried by Landlord, as provided in
Subparagraph 22(d) above, shall be canceled or cancellation shall be threatened
or the coverage thereunder reduced or threatened to be reduced, in any way by
reason of the use of occupation of the Premises or any part thereof by Tenant or
by any assignee or sub-tenant of Tenant or by anyone permitted by Tenant to be
upon the Premises and, if Tenant fails to remedy the condition giving rise to
cancellation, threatened cancellation or reduction of coverage within
forty-eight (48) hours after notice thereof, Landlord may, at its option, either
terminate this Lease or enter upon the Premises and attempt to remedy such
condition and Tenant shall forthwith pay the cost thereof to Landlord as
additional rent. Landlord shall not be liable for any damage or injury caused to
any property of Tenant or of others located in the Premises as a result of such
entry. In the event that Landlord shall be unable to remedy such condition, then
Landlord shall have all of the remedies provided for in this Lease in the event
of a default by Tenant. Notwithstanding the foregoing provisions of this
Subparagraph 22(f), if Tenant fails to remedy as aforesaid, Tenant

24



--------------------------------------------------------------------------------



 



shall be in default of its obligation hereunder and Landlord shall have no
obligation to attempt to remedy such default.
          (g) Any policy or policies of commercial general liability, worker’s
compensation, fire, extended coverage or similar casualty insurance, which
either party obtains in connection with the Premises shall include a clause or
endorsement denying the insurer any rights of subrogation against the other
party to the extent rights have been waived by the insured prior to the
occurrence of injury or loss. Landlord and Tenant waive any rights of recovery
against the other for injury or loss due to hazards covered by insurance
required under this Lease.
          (h) If the limits of available liability coverage required herein
become substantially reduced as a result of claim payments, Tenant shall
immediately, at its own expense, purchase insurance to reinstate the limits of
liability coverage required by this Lease.
          (i) Landlord, its agents and employees make no representation that the
limits of liability specified to be carried by Tenant pursuant to this
Paragraph 22 are adequate to protect Tenant. If Tenant believes that any of such
insurance coverage is inadequate, Tenant may obtain such additional insurance
coverage as Tenant deems adequate, at Tenant’s sole expense.
          (j) Landlord hereby reserves the right to make changes at any time to
the insurance requirements herein should new exposures be brought to light or
new insurance products become available during the term of this Lease. Tenant
shall add as additional insureds to the insurance policies required by this
Paragraph 22 such other persons as Landlord may from time to time reasonably
require.
     23. DAMAGE OR DESTRUCTION.
          (a) In the event the Building and/or the Tenant Improvements are
damaged by fire or other perils covered by Landlord’s extended coverage
insurance, Landlord shall:
               (1) In the event of total destruction, at Landlord’s option
within a period of ninety (90) days thereafter, commence repair, reconstruction
and restoration of said Building and/or Tenant Improvements and prosecute the
same diligently to completion in which event this Lease shall remain in full
force and effect; or within said ninety (90)-day period elect not to so repair,
reconstruct or restore said Building and/or Tenant Improvements, in which event
this Lease shall terminate. In either event, Landlord shall give Tenant written
notice of its intention within said ninety (90)-day period. In the event
Landlord elects not to restore said Building and/or Tenant Improvements, this
Lease shall be deemed to have terminated as of the date of such total
destruction.
               (2) In the event of a partial destruction of the Building and/or
the Tenant Improvements, to an extent not exceeding twenty-five percent (25%) of
the full insurable value thereof and if the damage thereto is such that the
Building and/or the Tenant Improvements may be repaired, reconstructed or
restored within a period of ninety (90) days from the date of the happening of
such casualty and Landlord will receive insurance proceeds sufficient to cover
the cost of such repairs, Landlord shall commence and proceed diligently with
the work of repair, reconstruction and restoration and the Lease shall continue
in full force and effect. If such work of repair, reconstruction and restoration
is such as to require a period longer than

25



--------------------------------------------------------------------------------



 



ninety (90) days or exceeds twenty-five percent (25%) of the full insurable
value thereof, or if said insurance proceeds will not be sufficient to cover the
cost of such repairs, Landlord either may elect to so repair, reconstruct or
restore and the Lease shall continue in full force and effect or Landlord may
elect not to repair, reconstruct or restore and the Lease shall in such event
terminate. Under any of the conditions of this Subparagraph 23(a)(2), Landlord
shall give written notice to Tenant of its intention within said ninety (90)-day
period. In the event Landlord elects not to restore said Building and/or Tenant
Improvements, this Lease shall be deemed to have terminated as of the date of
such partial destruction.
          (b) Upon any termination of this Lease under any of the provisions of
this Paragraph 23, the parties shall be released thereby without further
obligation to the other from the date possession of the Premises is surrendered
to Landlord except for items which have theretofore accrued and are then unpaid
and/or for insurance and indemnity obligations pertaining to events occurring
prior to lease termination.
          (c) In the event of repair, reconstruction and restoration by Landlord
as herein provided, the rental provided to be paid under this Lease shall be
abated proportionately with the degree of objective interference with the
reasonable use of the Premises for office space, during the period of such
repair, reconstruction or restoration. Tenant shall not be entitled to any
compensation or damages for loss in the use of the whole or any part of the
Premises and/or any inconvenience or annoyance occasioned by such damage,
repair, reconstruction or restoration.
          (d) Tenant shall not be released from any of its obligations under
this Lease except to the extent and upon the conditions expressly stated in this
Paragraph 23. Notwithstanding anything to the contrary contained in this
Paragraph 23, should Landlord be delayed or prevented from repairing or
restoring the damaged Premises within one (1) year after the occurrence of such
damage or destruction by reason of acts of God, war, governmental restrictions,
inability to procure the necessary labor or materials, or other cause beyond the
control of Landlord, Landlord shall be relieved of its obligation to make such
repairs or restoration and this Lease shall be deemed terminated as of the end
of said one (1)-year period.
          (e) In the event the Premises or the Building are damaged by a risk
not covered by Landlord’s insurance, then Landlord shall have the option either
to (1) repair or restore such damage, this Lease continuing in full force and
effect, but the rent to be proportionately abated as hereinabove provided, or
(2) give notice to Tenant at any time within ninety (90) days after such damage
terminating this Lease. In the event of the giving of such notice of
termination, this Lease shall expire and all interest of Tenant in the Premises
shall terminate and the rent, reduced by any proportionate reduction based upon
the extent, if any, to which said damage interfered with the use and occupancy
of Tenant, shall be paid to the date of such termination. Landlord agrees to
refund the Tenant any rent theretofore paid in advance for any period of time
subsequent to such date.
          (f) It is hereby understood that if Landlord is obligated to or elects
to repair or restore as herein provided, Landlord shall be obligated to make
repairs or restoration only of those portions of the Building and the Premises
which were originally provided at Landlord’s expense, and the repair and
restoration of items not provided at Landlord’s expense shall be the obligation
of Tenant.

26



--------------------------------------------------------------------------------



 



          (g) Notwithstanding anything to the contrary contained in this
Paragraph 23, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises when the damage resulting from any casualty
covered under this Paragraph 23 occurs during the last twelve (12) months of the
term of this Lease or any extension hereof.
          (h) Landlord and Tenant each hereby waive the provisions of California
Civil Code Sections 1932(2) and 1933(4), and any other applicable existing or
future law, ordinance or regulation with respect to damage or destruction of
leased premises or with respect to the termination of a lease agreement in the
event of such damage or destruction.
     24. EMINENT DOMAIN. In case the whole of the Premises, or such part thereof
as shall substantially interfere with the reasonable use of the premises as
office space, shall be taken for any public or quasi-public purpose by any
lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, either party
shall have the right to terminate this Lease effective as of the date possession
is required to be surrendered to said authority. Tenant shall not assert any
claim against Landlord or the taking authority for any compensation because of
such taking and Landlord shall be entitled to receive the entire amount of any
award without deduction for any estate or interest of Tenant. In the event the
amount of property or the type of estate taken shall not substantially interfere
with the reasonable use of the Premises as office space, Landlord shall be
entitled to the entire amount of the award without deduction for any estate or
interest of Tenant. If there is no substantial interference or if there is
substantial interference, but neither party elects to terminate, Landlord shall
promptly proceed to restore the Premises to substantially the same condition as
the Premises existed prior to such partial taking, to the extent possible by
application of the condemnation proceeds only, and a proportionate allowance
shall be made to Tenant for the rent corresponding to the time during which, and
to the part of the Premises of which Tenant shall be so deprived on account of
such taking and restoration. Nothing contained in this Paragraph shall be deemed
to give Landlord any interest in any award made to Tenant for the taking of
personal property and fixtures belonging to Tenant. Each party waives the
provisions of California Code of Civil Procedure Section 1265.130 allowing
either party to petition the Superior Court to terminate this Lease in the event
of a partial taking of the premises.
     25. DEFAULTS AND REMEDIES.
          (a) The occurrence of any one or more of the following events shall
constitute a default hereunder by Tenant:
               (1) The vacation or abandonment of the Premises by Tenant.
Abandonment is herein defined to include, but is not limited to, any absence by
Tenant from the Premises for five (5) days or longer while in default of any
material provision of this Lease.
               (2) The failure by Tenant to make any payment of Annual Basic
Rent under Paragraph 5 or estimated Excess Expenses under Subparagraph 6(b)(2),
when such payments are due. Tenant may be late one time in the first year of the
Lease without a default being declared., so long as Tenant pays such Rent no
later than 5 business days after such payment was due.

27



--------------------------------------------------------------------------------



 



               (3) Other than as specified in Subparagraph 25(a)(2), the failure
by Tenant to make any other payment required to be made by Tenant hereunder,
within thirty (30) days after demand.
               (4) The failure by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in Subparagraph 25(a)(1), (2) or
(3) above, where such failure shall continue for a period of ten (10) days after
the giving of written notice thereof from Landlord to Tenant, unless the default
is of such a character as to require more than ten (10) days to cure, and Tenant
shall have commenced such cure within such ten (10)-day period and is pursuing
such cure with reasonable diligence. Notwithstanding the foregoing, if Landlord
notifies Tenant that a particular failure endangers persons or property, Tenant
shall be in default unless Tenant immediately commences to cure the failure and
pursues such cure to completion using prompt diligence. To the extent permitted
by law, such ten (10)-day notice shall constitute the sole and exclusive notice
to be given to Tenant under applicable unlawful detainer statutes.
               (5) (i) The making by Tenant of any general assignment for the
benefit of creditors; (ii) the filing by or against Tenant of a petition to have
Tenant adjudged a bankrupt or a petition for reorganization or arrangement under
any law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within thirty (30) days.
          (b) In the event of any such default by Tenant, in addition to any
other remedies available to Landlord at law or in equity, Landlord shall have
the immediate option to terminate this Lease and all rights of Tenant hereunder.
In the event that Landlord shall elect to so terminate this Lease then Landlord
may recover from Tenant:
               (1) the worth at the time of award of any unpaid rent which had
been earned at the time of such termination; plus
               (2) the worth at the time of award of the amount by which the
unpaid rent which would have been reasonably earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus
               (3) the worth at the time of award of the amount by which the
unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; plus
               (4) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform his obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.
               As used in Subparagraphs 25(b)(1) and (2) above, the “worth at
the time of award” is computed by allowing interest at the maximum rate
permitted by law per annum.

28



--------------------------------------------------------------------------------



 



As used in Subparagraph 25(b)(3) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
          (c) In the event of any such default by Tenant, Landlord shall also
have the right, with or without terminating this Lease, to re-enter the Premises
and remove all persons and property from the Premises; such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant. No re-entry or taking possession of the Premises by Landlord
pursuant to this Subparagraph 25(c) shall be construed as an election to
terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.
          (d) Landlord shall also have the remedy described in California Civil
Code Section 1951.4 (i.e., the right to continue the Lease in effect and recover
rent as it becomes due). In such event, Landlord may continue this Lease in full
force and effect, and this Lease will continue in effect as long as Landlord
does not terminate Tenant’s right to possession, and Landlord shall have the
right to collect rent when due. During the period Tenant is in default, Landlord
can enter the Premises and relet them, or any part of them, to third parties for
Tenant’s account. Tenant shall be liable immediately to Landlord for all costs
Landlord incurs in reletting the Premises, including, without limitation,
brokers’ commissions, expenses of remodeling the Premises required by the
reletting, and like costs. Reletting can be for a period shorter or longer than
the remaining term of this Lease. Tenant shall pay to Landlord the rent due
under this Lease on the dates the rent is due, less the rent Landlord receives
from any reletting. No act by Landlord allowed by this Subparagraph 25(d) shall
terminate this Lease unless Landlord notifies Tenant that Landlord elects to
terminate this Lease.
               If Landlord elects to relet the Premises as provided in this
Subparagraph 25(d), rent that Landlord receives from reletting shall be applied
to the payment of:
               (1) First, any indebtedness from Tenant to Landlord other than
rent due from Tenant;
               (2) Second, all costs, including for maintenance, incurred by
Landlord in reletting;
               (3) Third, rent due and unpaid under this Lease. After deducting
the payments referred to in this Paragraph, any sum remaining from the rent
Landlord receives from reletting shall be held by Landlord and applied in
payment of future rent as rent becomes due under this Lease. In no event shall
Tenant be entitled to any excess rent received by Landlord. If, on the date rent
is due under this Lease, the rent received from the reletting is less than the
rent due on that date, Tenant shall pay to Landlord, in addition to the
remaining rent due, all costs, including for maintenance, Landlord incurred in
reletting that remain after applying the rent received from the reletting as
provided in this Subparagraph 25(d).
          (e) All rights, options and remedies of Landlord contained in this
Lease shall be construed and held to be cumulative, and no one of them shall be
exclusive of the other, and

29



--------------------------------------------------------------------------------



 



Landlord shall have the right to pursue any one or all of such remedies or any
other remedy or relief which may be provided by law or in equity, whether or not
stated in this Lease. No waiver of any default of Tenant hereunder shall be
implied from any acceptance by Landlord of any rent or other payments due
hereunder or any omission by Landlord to take any action on account of such
default if such default persists or is repeated. Any waiver must be in writing
and such express waiver shall not affect defaults other than as specified in the
waiver. The consent or approval of Landlord to or of any act by Tenant requiring
Landlord’s consent or approval shall not be deemed to waive or render
unnecessary Landlord’s consent or approval to or of any subsequent similar acts
by Tenant.
          (f) As used in this Lease, except as expressly stated herein, the term
“rent” shall refer to Annual Basic Rent, Excess Expenses and any other sum
required to be paid to Landlord under this Lease.
     26. ASSIGNMENT AND SUBLETTING. No assignment of this Lease or sublease of
all or any part of the Premises shall be permitted, except as provided in this
Paragraph 26.
          (a) Tenant shall not without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, assign or hypothecate this
Lease or any interest herein or sublet the Premises or any part thereof, or
permit the use of the Premises by any party other than Tenant. Any of the
foregoing acts without such consent shall be void and shall, at the option of
Landlord, terminate this Lease. This Lease shall not, nor shall any interest of
Tenant herein, be assignable by operation of law without the written consent of
Landlord. For purposes of this Lease, transfers by “operation of law” shall also
include transfers which arise upon the death of an individual tenant by testacy
or intestacy. If Tenant is a limited liability company, or corporation which,
under the laws of California, is not deemed a public corporation, or is an
unincorporated association or partnership, the transfer, assignment or
hypothecation of any stock or interest in such limited liability company,
corporation, association or partnership in the aggregate in excess of
twenty-five percent (25%) shall be deemed an assignment for the purposes of this
Paragraph 26.
          (b) If at any time or from time to time during the Term Tenant desires
to assign this Lease or sublet all or any part of the Premises, Tenant shall
give written notice to Landlord not later than thirty (30) days prior to the
effective date of such proposed assignment or subletting, setting forth the
terms and provisions of the proposed assignment or sublease, and the identity of
the proposed assignee or subtenant by providing to Landlord a copy of the
proposed or executed sublease or assignment. Tenant shall promptly supply
Landlord with such information concerning the business background, type of
office use and operation and financial condition of such proposed assignee or
subtenant as Landlord may reasonably request. Landlord shall have the option,
exercisable by notice given to Tenant within twenty (20) days after Tenant’s
notice is given and any such additional information is supplied, either to
sublet such space from Tenant at the lower of the rental offered by Tenant to
the proposed subtenant, or the rental set forth in this Lease, for the term set
forth in Tenant’s notice, or, in the case of an assignment, to terminate this
Lease.
          (c) Landlord shall be permitted to consider any reasonable factor in
determining whether or not to withhold its consent to a proposed assignment or
sublease.

30



--------------------------------------------------------------------------------



 



Without limiting the other instances in which it may be reasonable for Landlord
to withhold its consent to assignment or sublease, it shall be reasonable for
Landlord to withhold its consent if any of the following conditions are not
satisfied:
               (1) The proposed transferee shall be at least as creditworthy as
is Tenant as of the date of this Lease and shall have the financial strength and
stability to perform all obligations under this Lease to be performed by Tenant;
               (2) The proposed use of the Premises by the transferee shall
(i) comply with the provisions of Paragraph 8 hereof, (ii) be consistent with
the general character of businesses carried on by tenants of a first-class
office building, (iii) not increase the likelihood of damage or destruction,
(iv) not increase the density of occupancy of the Premises or increase the
amount of pedestrian and other traffic through the Building, (v) not be likely
to cause an increase in insurance premiums for insurance policies applicable to
the Building, (vi) not require new tenant improvements incompatible with
then-existing Building systems and components, (vii) not require Landlord to
make modifications to the Building, (viii) not increase the electrical or HVAC
usage in the Premises, and (ix) not otherwise have or cause a material adverse
impact on the Premises, the Building, the Property, or Landlord’s interest
therein;
               (3) Tenant or such transferee shall, prior to occupancy, deliver
to Landlord any increase in the Security Deposit required by Landlord’s
then-current standards for delivery of security deposits by tenants;
               (4) The proposed transferee shall not be an existing tenant or
occupant of the Building or a person or entity with whom Landlord is then
dealing, or with whom Landlord has had any dealings within the previous six
(6) months, with respect to the leasing of space in the Building;
               (5) Any ground lessor or mortgagee whose consent to such transfer
is required fails to consent thereto;
               (6) Any proposed subletting shall not result in more than two
(2) subleases of portions of the Premises being in effect at any one time during
the Term;
               (7) At the time of the request, no event of default under this
Lease, or under any other lease between Tenant and Landlord or any affiliate of
Landlord, shall have occurred and be continuing;
               (8) In the case of a sublease, the monthly rental per square foot
of Rentable Area of the Premises offered to the sublessee shall be not less than
the monthly base rent per square foot of Rentable Area then being offered by
Landlord in connection with new leases of comparable space similarly improved
for terms of similar length, and Tenant shall not grant greater amounts of “free
rent” or other economic concessions in excess of the concessions then being
granted by Landlord in connection with similar new leases; and
               (9) No sub-subleasing shall be permitted.

31



--------------------------------------------------------------------------------



 



     Tenant shall have the burden of demonstrating that each of the foregoing
conditions has been satisfied.
          (d) Provided Landlord has consented to such assignment or subletting
in writing, Tenant may assign or sublet the Premises to any third party subject
to the following conditions:
               (1) At the time of the transfer, no event of default under this
Lease, or under any other lease between Tenant and Landlord or any affiliate of
Landlord, shall have occurred and be continuing;
               (2) The assignment or sublease shall be on the same terms set
forth in the notice given to Landlord;
               (3) No assignment or sublease shall be valid and no assignee or
sublessee shall take possession of the Premises until an executed counterpart of
such assignment or sublease has been delivered to Landlord;
               (4) No assignee or sublessee shall have a further right to assign
or sublet without Landlord’s consent thereto in each instance; and
               (5) (i) In the event Tenant sublets the entire Premises or any
part thereof, Tenant shall deliver to Landlord seventy-five percent (75%) of any
“excess rent” (as such term is hereinafter defined) within thirty (30) days of
Tenant’s receipt thereof pursuant to such subletting. As used herein, “excess
rent” shall mean any sums or economic consideration per square foot of the
Premises received by Tenant pursuant to such subletting in excess of the amount
of the rent per square foot of the Premises payable by Tenant under this Lease
applicable to the part or parts of the Premises so sublet; provided, however,
that no such “excess rent” shall be payable until Tenant shall have recovered
therefrom the costs incurred by Tenant for brokerage commissions and other
concessions and costs in conjunction with such subletting; (ii) In the event
Tenant assigns this Lease, Tenant shall deliver to Landlord seventy-five percent
(75%) of any “excess payment” (as such term is hereinafter defined) within
thirty (30) days of Tenant’s receipt thereof pursuant to such assignment. As
used herein, “excess payment” shall mean the amount of payment received for such
assignment of this Lease in excess of the rent payable by Tenant under this
Lease; provided, however, that no “excess payment” shall be payable until Tenant
shall have recovered therefrom the costs incurred by Tenant for brokerage
commissions and other concessions and costs in conjunction with such assignment.
          (e) Notwithstanding the provisions of Subparagraphs 26(a) and
(b) above, Tenant may assign this Lease or sublet the Premises or any portion
thereof, without Landlord’s consent and without extending any recapture or
termination option to Landlord, to any corporation which controls, is controlled
by or is under common control with Tenant (“Tenant’s Affiliate”), provided that
(i) the assignee or sublessee assumes, in full, the obligations of Tenant under
this Lease, (ii) Tenant remains fully liable under this Lease, and (iii) the use
of the Premises under Paragraph 8 remains unchanged. The right to assign or
sublet to Tenant’s Affiliate is personal to original Tenant and shall not be
available to any subsequent assignee or subtenant.

32



--------------------------------------------------------------------------------



 



          (f) No subletting or assignment shall release Tenant of Tenant’s
obligations under this Lease or alter the primary liability of Tenant to pay the
Rent and to perform all other obligations to be performed by Tenant hereunder.
The acceptance of Rent by Landlord from any other person shall not be deemed to
be a waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by an assignee or subtenant of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease.
          (g) If Tenant assigns the Lease or sublets the Premises or requests
the consent of Landlord to any assignment or subletting or if Tenant requests
the consent of Landlord for any act that Tenant proposes to do, then Tenant
shall deliver to Landlord, at the same time as the written notice required under
Paragraph 26(b), an administrative fee of Five Hundred and 00/100 Dollars
($500.00) plus any attorneys’ fees reasonably incurred by Landlord in connection
with such act or request.
          (h) Notwithstanding the requirement of Landlord’s approval prior to
any assignment or subletting, if this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, seventy-five percent (75%) of
any excess payment (as defined in Subparagraph 26(d)(5)(ii) shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of any bankruptcy estate of
Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord shall be
held in trust for the benefit of Landlord and be promptly paid or delivered to
Landlord. Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code shall be deemed without further act or deed to
have assumed all of the obligations arising under this Lease on and after the
date of such assignment. Any such assignee shall upon demand execute and deliver
to Landlord an instrument confirming such assumption.
          (i) In the event Tenant assigns this Lease and has paid or agreed to
pay assignee any sum of money as consideration for assuming obligations of
Tenant under this Lease (an “assumption payment”), the assumption payment shall
be paid over by Tenant or assignee to Landlord, which payment shall be applied
at Landlord’s option either as prepaid rent or as a security deposit (or an
additional security deposit if there is an existing security deposit), no later
than the date that assignee first enters the Premises for purposes of moving in
furniture or equipment or for making any authorized tenant improvements, and in
no event later than the date on which the assignment is to be effective.
     27. SUBORDINATION AND NON-DISTURBANCE. At the election of Landlord or any
first mortgagee with a lien on the Building or any ground lessor with respect to
the Building, Tenant agrees that this Lease shall be subject and subordinate at
all times to: (a) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Building or the land upon which the Building
is situated or both; and (b) the lien of any mortgage

33



--------------------------------------------------------------------------------



 



or deed of trust which may now exist or hereafter be executed in any amount for
which the Building, land, ground leases or underlying leases, or Landlord’s
interest or estate in any of said items is specified as security.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any such ground leases or underlying leases or any such
liens to this Lease. In the event that any ground lease or underlying lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination, attorn to and become the tenant of the
successor-in-interest to Landlord, at the option of such successor in interest.
Tenant covenants and agrees to execute and deliver, upon demand by Landlord and
in the form requested by Landlord, any additional documents evidencing the
priority or subordination of this Lease with respect to any such ground leases
or underlying leases or the lien of any such mortgage or deed of trust. Tenant
hereby irrevocably appoints Landlord as attorney-in-fact of Tenant to execute,
deliver and record any such documents in the name and on behalf of Tenant.
Notwithstanding the foregoing, Tenant’s subordination to any future ground lease
or lien of any mortgage or deed of trust shall be conditioned on the receipt by
Tenant of a commercially reasonable form of non-disturbance agreement, executed
by each such lender, subject to execution by Tenant of a subordination
agreement.
     28. ESTOPPEL CERTIFICATE.
          (a) Within ten (10) days following the giving of any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord a statement certifying: (i) the date of commencement of this Lease;
(ii) the fact that this Lease is unmodified and in full force and effect (or, if
there have been modifications hereto, that this Lease is in full force and
effect, as modified, and stating the date and nature of such modifications);
(iii) the date to which the rental and other sums payable under this Lease have
been paid; (iv) the fact that there are no current defaults under this Lease by
either Landlord or Tenant except as specified in Tenant’s statement; and
(v) such other matters requested by Landlord. Landlord and Tenant intend that
any statement delivered pursuant to this Paragraph 28 may be relied upon by any
mortgagee, beneficiary, purchaser or prospective purchaser of the Building or
any interest therein.
          (b) Tenant’s failure to deliver such statement within such time shall
be conclusive upon Tenant (i) that this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) that there
are no uncured defaults in Landlord’s performance, and (iii) that not more than
one (1) month’s rental has been paid in advance.
     29. Intentionally Deleted
     30. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with
the “Rules and Regulations,” a copy of which is attached hereto and marked
Exhibit B, and all reasonable and nondiscriminatory modifications thereof and
additions thereto from time to time put into effect by Landlord according to
Landlord’s discretion. Landlord shall not be responsible to Tenant for the
violation or non-performance by any other tenant or occupant of the Building, or
by any employee, agent, contractor, licensee or invitee of any such tenant or
occupant, of any of said Rules and Regulations. The Lease shall rule in any
conflict between the Rules and Regulations and the Lease.

34



--------------------------------------------------------------------------------



 



     31. CONFLICT OF LAWS; INTERPRETATION. This Lease shall be governed by and
construed pursuant to the laws of the State of California. The provisions of
this Lease shall be construed in accordance with the fair meaning of the
language used and shall not be strictly construed against either party.
     32. SUCCESSORS AND ASSIGNS. Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
     33. SURRENDER OF PREMISES. The voluntary or other surrender of this Lease
by Tenant, or a mutual cancellation thereof, shall not work a merger, and shall,
at the option of Landlord, operate as an assignment to it of any or all
subleases or subtenancies.
     34. ATTORNEYS’ FEES. If Tenant or Landlord shall be in breach or default
under this Lease, such party (the “Defaulting Party”) shall reimburse the other
party (the “Nondefaulting Party”) upon demand for any costs or expenses that the
Nondefaulting Party incurs in connection with any breach or default of the
Defaulting Party under this Lease, including the expense of an attorney engaged
in efforts to enforce the provisions of this Lease against the Defaulting Party,
whether or not suit is commenced or judgment entered. Such costs shall include
legal fees and costs incurred for the negotiation of a settlement, enforcement
of rights or otherwise. Furthermore, if any action for breach of or to enforce
the provisions of this Lease is commenced, the court in such action shall award
to the party in whose favor a judgment is entered, a reasonable sum as
attorneys’ fees and costs. The losing party in such action shall pay such
attorneys’ fees and costs. Tenant shall also indemnify Landlord against and hold
Landlord harmless from all costs, expenses, demands and liability Landlord may
incur if Landlord becomes or is made a party to any claim or action
(a) instituted by Tenant against any third party, or by any third party against
Tenant, or by or against any person holding any interest under or using the
Property by license of or agreement with Tenant; (b) for foreclosure of any lien
for labor or material furnished to or for Tenant or such other person;
(c) otherwise arising out of or resulting from any act or transaction of Tenant
or such other person; or (d) necessary to protect Landlord’s interest under this
Lease in a bankruptcy proceeding, or other proceeding under Title 11 of the
United States Code, as amended. Tenant shall protect and defend Landlord against
any such claim or action at Tenant’s expense with counsel reasonably acceptable
to Landlord, or at Landlord’s election, Tenant shall reimburse Landlord for any
legal fees or costs Landlord incurs in any such claim or action.
     35. PERFORMANCE BY TENANT. All covenants and agreements to be performed by
Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of rent. If Tenant
shall fail to pay any sum of money, other than Annual Basic Rent, required to be
paid by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue for ten (10) days after
notice thereof by Landlord, Landlord may, without waiving or releasing Tenant
from obligations of Tenant, but shall not be obligated to, make any such payment
or perform any such other act on Tenant’s part to be made or performed as in
this Lease provided. All sums so paid by Landlord and all necessary incidental
costs together with interest thereon at the rate provided in Paragraph 53 below,
from the date of such payment by Landlord, until paid, shall be payable

35



--------------------------------------------------------------------------------



 



to Landlord on demand. Tenant covenants to pay any such sums, and Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the non-payment thereof by Tenant as in the case of
default by Tenant in the payment of the Annual Basic Rent. Tenant acknowledges
that late payment by Tenant to Landlord of any sums due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any lease, encumbrance, note or other
commitment covering the premises. Therefore, if any payment due from Tenant is
not received by Landlord when due, Tenant shall pay to Landlord an additional
sum of five percent (5%) of the overdue payment as a late charge. The parties
agree that this late charge represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of late payment by Tenant. Acceptance
of any late charge shall not constitute a waiver of Tenant default with respect
to the overdue amount, or prevent Landlord from exercising any of the other
rights and remedies available to Landlord. Further, following any second
consecutive late payment of rent, Landlord shall have the option: (a) to require
that beginning with the first payment of rent due following the date such late
payment was due, rent shall no longer be paid in monthly installments but shall
be payable three (3) months in advance; or (b) to require that Tenant increase
the amount of the Security Deposit required under Paragraph 7 hereinabove by one
hundred percent (100%), which additional Security Deposit shall be retained by
Landlord and may be applied by Landlord in the manner provided in said
Paragraph 7.
     36. MORTGAGEE PROTECTION. In the event of any default on the part of
Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgagee under a mortgage covering the
Premises whose address shall have been furnished to Tenant, and shall offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure. As used in this
Lease, mortgagee includes without limitation the beneficiary(ies) of any deed of
trust.
     37. DEFINITION OF LANDLORD. The term “Landlord” as used in this Lease, so
far as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee of the Premises or if there is a ground lease or other master lease
then in effect, the owner of the tenant tenant’s rights under such ground or
master lease. In the event of any transfer, assignment or other conveyance or
transfers of any such title or tenant, Landlord herein named (and in case of any
subsequent transfers or conveyances, the then grantor) shall be automatically
freed and relieved from and after the date of such transfer, assignment or
conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed and, without further agreement, the transferee of such title shall be
deemed to have assumed and agreed to observe and perform any and all obligations
of Landlord hereunder, during its ownership of the Premises. Landlord may
transfer its interest in the Premises without the consent of Tenant and such
transfer or subsequent transfer shall not be deemed a violation on Landlord’s
part of any of the terms and conditions of this Lease.
     38. WAIVER. The waiver by Landlord of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the

36



--------------------------------------------------------------------------------



 



same or any other term, covenant or condition herein contained, nor shall any
custom or practice which may grow up between the parties in the administration
of the terms hereof be deemed a waiver of, or in any way affect, the right of
Landlord to insist upon the performance by Tenant in strict accordance with said
terms. The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any breach by Tenant of any term, covenant or condition
of this Lease, regardless of Landlord’s knowledge of such breach at the time of
acceptance of such rent.
     39. IDENTIFICATION OF TENANT. If more than one person executes this lease
as Tenant, (a) each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed and performed by Tenant, and
(b) the term “Tenant” as used in this Lease shall mean and include each of them
jointly and severally and the act of or notice from, or notice or refund to, or
the signature of, any one or more of them, with respect to the tenancy or this
Lease including, but not limited to, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted or so given or received such notice or refund
or so signed.
     40. PARKING. Tenant shall have the right to park in the Building’s parking
facilities in common with other tenants of the Building upon terms and
conditions as may from time to time be established by Landlord. Tenant agrees
not to overburden the parking facilities and agrees to cooperate with Landlord
and other Tenants in the use of the parking facilities. Landlord reserves the
right in its absolute discretion to determine whether the parking facilities are
becoming crowded and to allocate and assign parking spaces among Tenant and the
other tenants, and to alter, relocate, reduce or otherwise change the parking
facilities and to take measures with respect to the parking area from time to
time in order to comply with the policies of any applicable Transportation Plan.
Tenant shall be granted the use of forty-five (45) non-reserved parking spaces
based on the Rentable Area of the Premises leased by Tenant since each tenant of
the Building is allocated four (4) non-reserved parking spaces for each one
thousand (1,000) square feet (or portion thereof) of actual rentable office
space leased.
     41. TERMS AND HEADINGS. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. Words used in any gender
include other genders. The Paragraph headings of this Lease are not a part of
this Lease and shall have no effect upon the construction and interpretation of
any part hereof.
     42. EXAMINATION OF LEASE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for Lease,
and it is not effective as a Lease or otherwise until execution by and delivery
to both Landlord and Tenant.
     43. TIME. Time is of the essence with respect to the performance of every
provision of this Lease in which time or performance is a factor, except for
Landlord’s obligation to deliver the Premises.
     44. PRIOR AGREEMENTS; AMENDMENTS. This Lease contains all of the agreements
of the parties hereto with respect to any matter covered or mentioned in this
Lease,

37



--------------------------------------------------------------------------------



 



and no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose, including, without limitation, that certain letter of
intent dated April 18, 2011. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors-in-interest.
     45. SEPARABILITY. Any provision of this Lease which shall prove to be
invalid, void or illegal in no way affects, impairs or invalidates any other
provision hereof, and such other provisions shall remain in full force and
effect.
     46. RECORDING. Neither Landlord or Tenant shall record this Lease nor a
short form memorandum thereof without the consent of the other.
     47. LIMITATION ON LIABILITY. In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:
          (a) Tenant’s sole and exclusive recourse shall be against Landlord’s
interest in the Premises and the Building. Tenant shall not have any right to
satisfy any judgment which it may have against Landlord from any other assets of
Landlord.
          (b) No partner, stockholder, director, officer, employee or
beneficiary or trustee (collectively, “Partner”) of Landlord shall be sued or
named as a party in any suit or action (except as may be necessary to secure
jurisdiction over Landlord).
          (c) No service of process shall be made against any Partner of
Landlord (except as may be necessary to secure jurisdiction over Landlord).
          (d) No Partner of Landlord shall be required to answer or otherwise
plead to any service of process.
          (e) No judgment will be taken against any Partner of Landlord.
          (f) Any judgment taken against any Partner of Landlord may be vacated
and set aside at any time nunc pro tunc.
          (g) No writ of execution will ever be levied against the assets of any
Partner of Landlord.
          (h) These covenants and agreements are enforceable both by Landlord
and also by any Partner of Landlord.
     48. RIDERS. Clauses, plats and riders, if any, signed by Landlord and
Tenant and affixed to this Lease are a part hereof.
     49. SIGNS AND AUCTIONS. Tenant shall not place any sign upon the Premises
or the Building without the prior written consent of Landlord. Tenant shall not
conduct any auction on the Premises or in the Building. Landlord shall grant
Tenant the right (i) to place its name adjacent to the main entry door of the
Premises, provided such sign conforms to the Building

38



--------------------------------------------------------------------------------



 



standard, (ii) to Building lobby directory listing for Tenant, and
(iii) Building signage on the exterior of the Building, in a location as
designated on Exhibit A-2. All costs associated with such signage (other than
standard lobby directory and suite signage), including permits, design,
furnishing, installation and removal thereof, and including any restoration of
the Building to its original condition prior to the installation of any such
signage, shall be borne by Tenant. All such signage shall meet all requirements
of and be in accordance with the signage criteria for Johnson Ranch and City of
Roseville, and shall be subject to Landlord’s approval. The Building signage
provisions are personal to Tenant and may not be transferred or in any way
utilized by a subtenant or assignee.
     50. MODIFICATION FOR LENDER. If, in connection with obtaining construction,
interim or permanent financing for the Building, the lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or defer its consent thereto, provided
that such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights hereunder.
     51. ACCORD AND SATISFACTION. No payment by Tenant or receipt by Landlord of
a lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in this Lease.
     52. AUTHORITY. Each of the persons executing this Lease on behalf of Tenant
warrants and represents that Tenant is a duly organized and validly existing
entity, that Tenant has full right and authority to enter into this Lease and
that the persons signing on behalf of Tenant are authorized to do so and have
the power to bind Tenant to this Lease. Tenant shall provide Landlord upon
request with evidence reasonably satisfactory to Landlord confirming the
foregoing representations.
     53. INTEREST ON UNPAID RENT. Rent not paid when due shall bear interest
from the date due until paid at the rate of fifteen percent (15%) per annum or
the maximum lawful rate that Landlord may charge to Tenant under applicable
laws, whichever is less.
     54. CONFERENCE ROOM. Tenant shall have the right to use the approximately
412 rentable square foot conference room located within Suite 250 of the
Building and designated for the use by the employees of the Building’s property
manager, other tenants and subtenants of the Building and the building located
at 2240 Douglas Boulevard, Roseville, California, in common with all other
employees, tenants and subtenants of the Building (the “Conference Room”).
Tenant’s right to use the Conference Room shall be subject to Tenant complying
with the reservation procedures and all of the other rules and regulations
applicable to such use as Landlord may establish from time-to-time in Landlord’s
sole discretion.
     55. DISPUTED SUMS. If Tenant disputes any amount due Landlord under the
terms of this Lease, including, without limitation, Direct Expenses or sums
advanced by Landlord to cure Tenant’s default, Tenant shall pay the amount
demanded by Landlord. Upon resolution of

39



--------------------------------------------------------------------------------



 



the dispute, whether by agreement, settlement or judgment entered following
litigation, any amount to be refunded by Landlord shall be paid within thirty
(30) days of resolution of the dispute. Failure by Tenant to pay any disputed
sum until resolution shall constitute a default under this Lease.
     56. CONFIDENTIALITY. Except to the extent required to comply with
applicable legal requirements, including as part of regular securities law
reporting requirements, and/or in accordance with securities regulatory
authority or securities exchange rules, demands and/or practice, Landlord and
Tenant shall agree to keep the contents of this Lease confidential and shall not
disclose such information to any person or entity except as required by law or
as necessary to its financial, legal, brokerage and space planning advisors. In
no event shall either party or their respective agents, employees or contractors
issue a press release regarding this transaction without the express written
consent of the other party.
     Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by any statute or at common law.
     Exhibits A, A-1, A-2, A-3, A-4, A-5, A-6, B, C, D and E attached hereto are
incorporated herein by reference.

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Lease the day and year
first above written.

     
LANDLORD:
  TENANT:
 
   
LUM YIP KEE, LIMITED, a Hawaii
corporation, doing business as Twin Trees
Land Company
  SOLAR POWER, INC., a California
corporation
 
   
By: /s/ Jeffrey M.C. Lum
  By: /s/ Jeff Winzeler
 
   
Its: Vice President
  Its: Chief Financial Officer

41



--------------------------------------------------------------------------------



 



Exhibit A
Outline of Floor Plan Premises
2240 Douglas Blvd.
Suite 200
Roseville, CA
(MAP) [f59378f5937800.gif]

1



--------------------------------------------------------------------------------



 



Exhibit A-1
Floor Plan of the Premises
2240 Douglas Blvd.
Suite 200
Roseville, CA
(MAP) [f59378f5937801.gif]
BUILDING SIGN LOCATION

1



--------------------------------------------------------------------------------



 



(MAP) [f59378f5937802.gif]

2



--------------------------------------------------------------------------------



 



EXHIBIT A-3
TENANT IMPROVEMENT SPECIFICATIONS
GENERAL INFORMATION

  A.   LEED and Sustainability

  1.   The Landlord encourages LEED® certification for Tenant Improvement work
under the LEED® for Commercial Interiors Rating System.

  a.   Refer to Specification Section 01352 — LEED® Requirements for specific
requirements.

  B.   Construction Waste Management

  1.   The General Contractor is responsible for creating and implementing a
Construction Waste Management (CWM) Plan which diverts a minimum of 70% of the
waste (by volume) generated by facility alterations and additions (including
demolition and new construction activities) from disposal to landfills and
incineration facilities.

  a.   Furniture, fixtures and equipment (FF&E) are excluded from the
calculation.     b.   Mechanical, Electrical and Plumbing components are
excluded from the calculation.

  2.   Refer to Specification Section 01505 — Construction Waste Management for
specific requirements.

  C.   Construction Indoor Air Quality (IAQ) Management

  1.   General Contractors are responsible for creating and implementing a
Construction IAQ Management Plan throughout the duration of construction
activities.     2.   Refer to Specification Section 01440 — Construction Indoor
Air Quality for specific requirements.

  D.   Sustainable Purchasing: Facility Alterations and Additions

  1.   Projects shall achieve sustainable purchases of 50% of total purchased
(by cost) based on material cost (excluding labor) for alterations and additions
of permanently or semi-permanently installed building elements.

  a.   Furniture, fixtures and equipment (FF&E) are excluded from the
calculation.     b.   Mechanical, Electrical and Plumbing components are
excluded from the calculation.

  2.   The General Contractor shall maintain records which account for all
materials purchases, costs and which include a log that compiles the sustainable
purchasing rate for the project.     3.   The General Contractor shall provide a
copy of Sustainable Purchasing records to Owner at completion of job.     4.  
Refer to Specification Section 01352 — LEED® Requirements for additional
information.     5.   Sustainable purchases are defined as follows:

  a.   Purchases which contain at least 10% post-consumer or 20% post-industrial
(pre-consumer) material.

  1.   Examples: steel studs, insulation, carpet, doors, door & window frames,
acoustical ceiling grids and acoustical ceiling tiles.

  b.   Purchases which contain at least 70% material salvaged from off-site or
outside the organization.     c.   Purchases which contain at least 70% material
salvaged from on-site, through an internal organization materials and equipment
reuse program.     d.   Purchases contain at least 50% rapidly renewable
material

  1.   Examples: Linoleum, Agrifiber boards such as wheatboard.

  e.   Purchases contain at least 50% Forest Stewardship Council (FSC)-certified
wood

  2.   Examples: Wood doors, wood framing and substrate materials for casework.

  f.   Purchases contain at least 50% material harvested and processed or
extracted and processed within 500 miles of the project.     g.   Adhesives and
sealants have a VOC content less than the current VOC content limits of South
Coast Air Quality Management District (SCAQMD) Rule #1168, or sealants used as
fillers meet or exceed the requirements of the Bay Area Air Quality Management
District Regulation 8, Rule 51.

  1.   See VOC limits specified in Section 01352 and product specifications
herein.

1



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  h.   Paints and coating have VOC emissions not exceeding the VOC and chemical
component limits of Green Seal’s Standard GS-11 requirements.

  1.   See VOC limits specified in Section 01352 and product specifications
herein

  i.   Non-carpet finished flooring is FloorScore-certified and constitutes a
minimum of 25% of the finished floor area     j.   Carpet meets the requirements
of the CRI Green Label Plus Carpet Testing Program     k.   Carpet cushion meets
the requirements of the CRI Green Label Testing Program.     l.   Composite
panels and agrifiber products contain no added urea-formaldehyde resins.

WALL CONSTRUCTION:

  A.   Standard One Hour Rated Full-Height Wall

  1.   3 5/8” metal studs x 20 gauge x 24“o.c. from slab to underside of
structure (deck, beam, joist, etc.)     2.   5/8” type “X” gypsum board each
side — full height of framed wall     3.   2 1/2”, R-11 batt insulation — full
height of framed wall     4.   Provide fire stops/sealant as required by code  
  5.   Tape and texture both sides to match existing finish

  B.   Standard Demising Non-Rated Full-Height Wall

  1.   3 5/8” metal studs x 20 gauge x 24“o.c. from slab to underside of
structure (deck, beam, joist, etc.)     2.   5/8” type “X” gypsum board — to 6”
above ceiling on one side and full height of framed wall on other side     3.  
2 1/2”, R-11 batt insulation to 6” above ceiling     4.   Tape all gypsum board
joints and seams above ceiling and seal all penetrations through same     5.  
Return air openings to be sized by the mechanical engineer and protected with an
expanded wire mesh screen for security     6.   Tape and texture both sides to
match existing finish

  C.   Standard Interior Partition Height Wall

  1.   3 5/8” metal studs x 25 gauge x 24“o.c. — slab to underside of ceiling  
  2.   5/8” gypsum board each side — full height of framed wall     3.   Tape
and texture both sides to match existing finish     4.   Provide seismic bracing
as required by code

  D.   Standard One-Hour Corridor

  1.   To be detailed by the Architect and submitted to the proper Building
Officials for approval.

DOORS

  A.   Interior Wood Door:

  1.   3’0” x 8’-10” x 1 3/4” Flush Panel, Solid Core Wood Door

  a.   Composite wood and agrifiber products, defined as particleboard,
medium-density fiberboard (MDF), plywood, oriented-strand board (OSB),
wheatboard, strawboard, panel substrates and door cores, must contain no added
urea-formaldehyde resins.     b.   Laminating Adhesives used to fabricate
on-site and shop applied assemblies containing these laminate adhesives must
contain no added urea-formaldehyde.

  2.   Plain Sliced Red Oak

  a.   Field-applied Light Oak stain to match existing; stain shall comply with
the VOC limits identified in the “Paints and Coatings” section below.

  B.   Corridor Wood Door:

  1.   3’0” x 8’-10” x 1 3/4” Flush Panel, Solid Core Wood Door

  a.   Composite wood and agrifiber products, defined as particleboard,
medium-density fiberboard (MDF), plywood, oriented-strand board (OSB),
wheatboard, strawboard, panel substrates and door cores, must contain no added
urea-formaldehyde resins.

2



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  b.   Laminating Adhesives used to fabricate on-site and shop applied
assemblies containing these laminate adhesives must contain no added
urea-formaldehyde.

  2.   Plain Sliced Red Oak

  a.   Field-applied Light Oak stain to match existing; stain shall comply with
the VOC limits identified in the “Paints and Coatings” section below.

  3.   20 minute label and “S” label when required by the local building
jurisdiction

  C.   Product:

  1.   Manufacturer: Western Oregon Door, Marshfield Doors, or equal.

FRAMES

  A.   Interior         Knock down hollow metal 5 1/8” X 3’0” x 9’-0” painted as
specified.     B.   Corridor         UL Rated knock down hollow metal 3’0” x
9-0” painted as specified.

HARDWARE

  A.   Single Interior Passage (lever passage set):

                 
 
  2 pair Butts   Hager or equal   Brushed Aluminum    
 
  1 Passage Set   D10S   Schlage   626 (Satin Chromium Plated)
 
  1 Stop (wall)   60C   Glynn-Johnson   —

  B.   Single Interior Lockset (keyed lever lockset):

                 
 
  2 pair Butts   Hager or equal   Brushed Aluminum    
 
  1 Lock Set   D50PD   Schlage   626 (Satin Chromium Plated)
 
  1 Stop (wall)   60C   Glynn-Johnson   —

  C.   Single Corridor Lockset (mortised keyed lever lockset):

                 
 
  2 pair Butts   Hager or equal   Brushed Aluminum    
 
  1 Lock Set   L9050   Schlage   625 (Bright Chromium Plated)     1 Stop wall or
floor stop as specified         1 Closer   4041 CUSH series      LCN   Brushed
aluminum finish     (Note, never mount closer on hallway side of door)

  D.   Electric Strike, when required for security:         Von Duprin; refer to
Specification Section 08710 for product.     E.   Panic Device, when required
for Code compliance:
        Dorma; refer to Specification Section 08710 for product.

3



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

CEILING

  A.   Grid:         Armstrong: Donn DXL fire rated 15/16” 2’x4’ exposed tee
ceiling grid, matte white with lateral sway bracing and compression struts at
12’-0” on center     B.   Ceiling Tile:         Armstrong: 755 Fissured Lay-In
Acoustical Ceiling Tile

ADHESIVES & SEALANTS

  A.   General Requirements:

  1.   All sealants and adhesives used in the building interior (i.e. inside of
the exterior moisture barrier) must not exceed the VOC content limits of South
Coast Air Quality Management District (SCAQMD) Rule #1168 (in effect on
January 1, 2003 and rule amendment dated October 3, 2003) or Green Seal Standard
GC-36 (in effect on October 19, 2000.     2.   Refer to Section 01352 for a
table of VOC requirements per application as listed in the referenced SCAQMD
standard.

  B.   Interior sealant/caulk, typical

     
Type:
  (Type II) Single component, acrylic latex sealant
ASTM Standards:
  C834, D3960
VOC:
  31g / liter
Movement capability:
  7.5% extension and 7.5% compression
Manufacturer:
  Pecora
Product:
  AC-20 + Silicone (AC-20 FTR rated conditions)
Features:
  Non-sag (FTR designation at fire rated conditions)
Backer Rod:
  Soft Polyethylene or Denver Foam (Ultra block at fire rated conditions)
Primer:
  Refer to manufacturer’s product data
Color:
  To be selected by Architect or Interior Designer from manufacturer’s full line
of colors

PAINTS & COATINGS

  A.   General Requirements:

  1.   Interior paints and coatings applied on-site must meet the limitations
and restrictions concerning chemical components set by:

  a.   Green Seal-11 for Interior Paint     b.   Green Seal GS-03 for
Anti-Corrosive / Anti-Rust Paint     c.   South Coast Rule #1113 for
Architectural Coatings for other paints and coatings.

  2.   Refer to Section 01352 for a table of VOC requirements per application as
listed in the applicable reference standard.

  B.   Paint Systems

  1.   Galvanizing Repair Paint:

  a.   ZRC Worldwide, www.zrcworldwide.com     b.   ZRC Zero VOC Water-Based
Galvanizing Compound

  2.   Finish Paint:

  a.   Pittsburgh Paints or equal     b.   One primer coat and two finish coats
typical

  3.   For applications other than those specifically identified herein, refer
to requirements listed in the “Paints & Coatings” section of Specification
Section 01352.

4



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

                                          Dry Thickness               VOC Limits
Substrate   Finish   Coat   (minimum)   Product Number   Product Name   (g/L)
Drywall
  Egg-Shell   1st   1.0 mils     6-2     SpeedHide® Interior Latex Sealer Quick
Drying   98 g/L
 
      2nd   1.5 mils     6-411     SpeedHide® Interior Enamel Eggshell Latex  
73 g/L
 
      3rd   1.5 mils     6-411     SpeedHide® Interior Enamel Eggshell Latex  
73 g/L
 
                           
 
  Semi-Gloss   1st   1.0 mils     6-2     SpeedHide® Interior Latex Primer
Sealer   98 g/L
 
      2nd   1.2 mils     6-8510     SpeedHide® Hi-Lustre Semi-Gloss Latex Enamel
  106.8 g/L
 
      3rd   1.2 mils     6-8510     SpeedHide® Hi-Lustre Semi-Gloss Latex Enamel
  106.8 g/L
 
                           
Wood
  Stained   1st   —     44500     Olympic Interior Oil Stain Tint Base   240 g/L
 
      2nd   —   42784-gloss 42786-satin   Olympic Interior Water Based
Polyurethane Gloss   <250 g/L
 
      3rd   —   42784-gloss 42786-satin   Olympic Interior Water Based
Polyurethane Gloss   <250 g/L
 
                           
Wood
  Clear Finish   1st   —   42784-gloss 42786-satin   Olympic Interior Water
Based Polyurethane Gloss   <250 g/L
 
      2nd   —   42784-gloss 42786-satin   Olympic Interior Water Based
Polyurethane Gloss   <250 g/L
 
      3rd   —   42784-gloss 42786-satin   Olympic Interior Water Based
Polyurethane Gloss   <250 g/L
 
                           
Wood
  Painted Semi-Gloss   Primer   1.2 mils     17-955     SEAL GRIP® Interior
Latex Enamel Undercoater   96 g/L
 
      1st   1.2 mils     6-8510     SpeedHide® Hi-Lustre Semi-Gloss Latex Enamel
  106.8 g/L
 
      2nd   1.2 mils     6-8510     SpeedHide® Hi-Lustre Semi-Gloss Latex Enamel
  106.8 g/L

FLOOR COVERING

  A.   Carpet:

  1.   General Requirements:

  a.   All carpet must meet or exceed the Carpet and Rug Institute’s (CRI) Green
Label Plus testing and product requirements listed in the “Carpet” section of
Section 01352.     b.   All carpet pad must meet or exceed the Carpet and Rug
Institute’s (CRI) Green Label testing and product requirements listed in the
“Carpet” section of Section 01352.     c.   All carpet adhesive must meet the
requirements listed in the “Adhesives and Sealants” section of Specification
Section 01352.

  2.   Product:

  a.   Patcraft and Designweave PDQ-1/PDQ-2 or equal.

  B.   Base:

  1.   General Requirements:

  a.   All wall base adhesive must meet the requirements listed in the
“Adhesives and Sealants” section of Specification Section 01352.

  2.   Product:

  a.   Burke: 4” high Type TS (Rubber) BurkeBase, or approved equal.

  C.   Linoleum:

  1.   General Requirements:

  a.   All flooring adhesive must meet the requirements listed in the “Adhesives
and Sealants” section of Specification Section 01352.     b.   Non-carpet
finished flooring shall be FloorScore-certified.

5



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  2.   Product:

  a.   Forbo MCT or equal.

CASEWORK

  A.   Standard casework:

  1.   General Requirements:

  a.   Particle Board Core for Laminate Veneer

  1.   Composite wood and agrifiber products, defined as particleboard,
medium-density fiberboard (MDF), plywood, oriented-strand board (OSB),
wheatboard, strawboard, panel substrates and door cores, must contain no added
urea-formaldehyde resins.     2.   FSC Certified Wood substrate(s) or Rapidly
Renewable substrate(s) such as wheatboard may be used at tenant’s direction in
lieu of particle board core.

  b.   Adhesives:

  1.   Laminate Adhesives used to fabricate on-site and shop applied assemblies
containing these laminate adhesives must contain no added urea formaldehyde.    
2.   All sealants and adhesives used in the building interior (i.e. inside of
the exterior moisture barrier) must not exceed the VOC content limits of South
Coast Air Quality Management District (SCAQMD) Rule #1168 (in effect on
January 1, 2003 and rule amendment dated October 3, 2003) or Green Seal Standard
GC-36 (in effect on October 19, 2000); refer to the requirements listed in the
“Adhesives and Sealants” section of Specification Section 01352.

  2.   Finish and Material Schedule:

         
 
  a. Exterior of cabinet:   Laminate Plastic  
 
  b. Inside of cabinets:   Melamine  
 
  c. Shelves — inside cabinets   Melamine  
 
  d. Shelves — exposed   Laminate Plastic  
 
  e. Drawer Fronts and edges:   Laminate Plastic  
 
  f. Drawers — inside   Melamine  
 
  g. Doors — all surfaces:   Laminate Plastic  
 
  h. Countertop:   Laminate Plastic or as determined by tenant

  B.   Hardware:

  1.   Standard chrome pulls for cabinet drawers and doors.

WINDOW COVERINGS

  A.   Exterior window blinds:

  1.   Graber 31/2” PVC “Suntura” vertical perforated matte white vinyl,
suspended from a Graber G-71, 2” x 1-3/4” headrail.

  B.   Interior window blinds:

  1.   1” wide slat horizontal mini-blinds.

ELECTRICAL

  A.   Power and low voltage systems

  1.   All wiring shall be No. 12 minimum dual rated THHN/THWN.     2.   All
homeruns shall be in EMT conduit, 0.5” minimum.     3.   MC cable may only be
used from homerun junction boxes down wall to branch circuit devices.

6



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  4.   Products shall be:

  a.   Electrical Wall Receptacle:

  1.   NEMA 5-20R, 120v, Specification grade commercial series Hubbell CR Series
or equal. Color shall be beige, or matching existing. Receptacle shall have side
wiring and be rated a minimum of 15 amps at 120 volts. Provide GFCI receptacles
within 6’ of sinks. Push-in wire connections are not acceptable.

  b.   Telephone or Data Wall Outlet:

  1.   Plaster ring in wall with a pull string. All communication outlets shall
be properly mounted into a supporting ring or box made to accept the outlet or
cover. Outlet covers will not be screwed into drywall. Cover plate and non rated
communication wiring by Tenant. Communications cover plates to match color of
electrical outlets.

  B.   Lighting system

  1.   All lighting in tenant suite shall be installed with automatic controls
via occupancy sensors.     2.   All Light fixtures shall be dual level switched
(either a,b or checkerboard as installation permits).     3.   Lighting power
densities (W/sf) shall be provided to exceed the requirements of the current
California Title 24 lighting standards.     4.   Task lighting shall be provided
by tenant for a minimum of 51% of all individual workstations.     5.   Products
shall be:

  a.   Light Switch:

  1.   20A, 120/277v, Specification grade commercial series     2.   Hubbell CS
Series or equal.     3.   Color shall be beige, or matching existing.

  b.   Occupancy Sensor:

  1.   Hubbell wall mount AT277W single switch     2.   Hubbell wall mount
WS1277W2 dual switch     3.   Watt Stopper wall mount WS-200     4.   Watt
Stopper ceiling mount WPIR     5.   Watt Stopper ceiling mount CX-100

  c.   Light Fixture — Recessed troffer:

  1.   Lithonia, 2’x4’ 18 cell parabolic louver, 2 lamp cross section, T8 lamps
(lamp MUST NOT exceed a maximum 70 picograms per lumen-hour, confirm all lamp
purchases with GBS prior to ordering) with high ballast factor electronic
ballast. Lamp: TBD. (Note: original 3-lamp light fixtures converted to 2-tube).

  d.   Light Fixture — Downlights:

  1.   Interior: Triple Tube horizontal downlight (1-lamp) by Lightolier.
Catalog #8037CLW-7142BE277. Clear iridescence free white flange reflector with
(1) 42W triple tube lamp. (lamp MUST NOT exceed a maximum 70 picograms per
lumen-hour, confirm all lamp purchases with GBS prior to ordering).

  e.   Light Fixture — Exit Sign:

  1.   Exitronix Value Series VEX/U/BP/WB/WH series with “green” LED.

  f.   Light Fixture — Task Lighting:

  1.   Task lighting shall have either LED or fluorescent lamp sources. Options
include table lamps or integrated casework fixtures provided they have on/off
switching available at each work station. A minimum of 51% of individual
workstations shall be provided with task lights.

  C.   Appliances

  1.   All appliances, such as refrigerators, dishwashers, etc. shall be Energy
Star Rated.

  D.   Insta-hot

  1.   Chronomite Insta-flow, #S-60LP, 208v unit.

7



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  E.   Adhesives and sealants:

  1.   All sealants and adhesives used in the building interior (i.e. inside of
the exterior moisture barrier) must not exceed the VOC content limits of South
Coast Air Quality Management District (SCAQMD) Rule #1168 (in effect on
January 1, 2003 and rule amendment dated October 3, 2003) or Green Seal Standard
GC-36 (in effect on October 19, 2000); refer to the requirements listed in the
“Adhesives and Sealants” section of Specification Section 01352.

H.V.A.C.

  A.   System:

  1.   Lenox PMZ multi-zone with web based Tridium control system and Honeywell
sensors.     2.   Modify supply and return ductwork to meet tenant layout
requirements.

  a.   Ensure code required outside air is provided at all locations.     b.  
Supply air ventilation shall be designed and installed in accordance with ASHRAE
Standard 62-2004, Ventilation for Acceptable Indoor Air Quality and California
Title 24. Locate supply grilles to ensure that all occupied spaces will receive
adequate ventilation.     c.   Ductwork shall be sealed, well-insulated, and
sized correctly.     d.   New tenant HVAC&R systems shall not use CFC-based
refrigerants; small HVAC&R units (defined as containing less than 0.5 pounds of
refrigerant), standard refrigerators, small water coolers and any other cooling
equipment that contains less than 0.5 pounds of refrigerant are not considered
part of the base building system and are exempt.

  3.   The zoning of air conditioning and placement of thermostats, both
existing and new, shall be reviewed and assessed for appropriateness.

  B.   Components:

  1.   Flexible Duct:

  a.   Shall be R-4.2 insulated. Maximum length to be 5 feet, sized as follows:
    b.   0-210 CFM 8” diameter     c.   211-380 CFM 10” diameter     d.  
381-600 CFM 12” diameter     e.   M 14” diameter

  2.   Rigid duct:

  a.   Shall be sheet metal SMACNA Class 1, sized same as for flexible duct.

  3.   Supply and Return Grilles:

  a.   Shall match existing

  C.   Adhesives and sealants:

  1.   All sealants and adhesives used in the building interior (i.e. inside of
the exterior moisture barrier) must not exceed the VOC content limits of South
Coast Air Quality Management District (SCAQMD) Rule #1168 (in effect on
January 1, 2003 and rule amendment dated October 3, 2003) or Green Seal Standard
GC-36 (in effect on October 19, 2000); refer to the requirements listed in the
“Adhesives and Sealants” section of Specification Section 01352.

PLUMBING

  A.   System:

  4.   Design/build cold water, waste and vent plumbing system to meet tenant
requirements.     2.   Optimize the use of potable water resources to conserve
community water quality and availability; use high performance fixtures and
equipment: i.e. low-flow and pressure assist toilets and urinals; low flow
faucet aerators.

  B.   Product:

  1.   Sink: Revere, Puritan single bowl: PBLS2521D65SN or equal; provide a 0.5
GPM aerator at each sink.     2.   Faucet: Delta, single lever: model 100 or
equal; provide a 0.5 GPM aerator at each sink.     3.   Dishwasher: Asko model
1706 (or equal) self heating with white or black standard finish.

  C.   Adhesives and sealants:

  1.   All sealants and adhesives used in the building interior (i.e. inside of
the exterior moisture barrier) must not exceed the VOC content limits of South
Coast Air Quality Management

8



--------------------------------------------------------------------------------



 



     
TENANT IMPROVEMENT STANDARDS
  2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

      District (SCAQMD) Rule #1168 (in effect on January 1, 2003 and rule
amendment dated October 3, 2003) or Green Seal Standard GC-36 (in effect on
October 19, 2000); refer to the requirements listed in the “Adhesives and
Sealants” section of Specification Section 01352.

FIRE SPRINKLERS

  A.   System to include:

  1.   Engineering of main piping, branch line piping, hangers, seismic bracing
and drops to below the ceiling with sprinkler heads and connection to water
supply.     2.   Do not install fire-suppression systems that contain
ozone-depleting substances (CFCs, HCFCs or halons).

  B.   Sprinkler Heads:

  1.   Install chrome semi recessed 165 degree heads aligned and in center of
tile.

  C.   Adhesives and sealants:

  1.   All sealants and adhesives used in the building interior (i.e. inside of
the exterior moisture barrier) must not exceed the VOC content limits of South
Coast Air Quality Management District (SCAQMD) Rule #1168 (in effect on
January 1, 2003 and rule amendment dated October 3, 2003) or Green Seal Standard
GC-36 (in effect on October 19, 2000); refer to the requirements listed in the
“Adhesives and Sealants” section of Specification Section 01352.

9



--------------------------------------------------------------------------------



 



EXHIBIT A-4
CONSTRUCTION WASTE MANAGEMENT REQUIREMENTS

(GENERAL

1.01   RELATED DOCUMENTS

  A.   Drawings and general provisions of the Contract, including General and
Supplementary Conditions and other Division 1 Specification Sections, apply to
this Section.     B.   This Section describes demolition and construction waste
management and recycling goals and includes administrative and procedural
requirements for the development and execution of a construction waste
management plan.     C.   Related Sections include the following:

  1.   Division 1 Section “Environmental Procedures” for administrative
procedures to achieve environmental goals for the Work.     2.   Division 1
Section “Temporary Facilities and Controls” requirements for installation,
maintenance and removal of temporary utilities, controls, and facilities during
construction.     3.   Division 2 Section “Site Demolition” requirements for
salvage and recycling of demolition debris.

1.02   CONSTRUCTION WASTE MANAGEMENT GOALS

  A.   The Owner has established that this Project shall generate the least
amount of waste possible and that processes that ensure the generation of as
little waste as possible due to error, poor planning, breakage, mishandling,
contamination, or other factors shall be employed.     B.   Of the inevitable
waste that is generated, as many of the waste materials as economically feasible
shall be reused, salvaged, or recycled. Waste disposal in landfills shall be
minimized.     C.   Diversion Goal: A minimum 70% if total project waste shall
be diverted from the landfill.     D.   With regard to these goals the
Contractor shall develop, for the Owner and Architect’s review, a Waste
Management Plan for this Project.

1.03   SUBMITTALS

  A.   Construction Waste Management Plan.     B.   Periodic and final summary
report of waste materials recycled, salvaged and sent to the landfill     C.  
Weight tickets for all waste materials removed from the site during demolition
and construction.

1.04   CONSTRUCTION WASTE MANAGEMENT PLAN

  A.   Draft Waste Management Plan: Prior to the Pre-Construction Conference, or
prior to any waste removal, whichever occurs sooner, the Contractor shall meet
with the Owner designated representative(s) and Architect to discuss preparation
of a Draft Waste Management Plan. The Draft Plan shall contain the following:

  1.   Analysis of the proposed jobsite waste to be generated. Include the types
of material to be generated and estimated quantity of each material (in tons).  
  2.   Landfill options: Estimated cost of disposing of all project waste in
transfer station(s)/landfill(s), name of transfer station(s)/landfill(s) where
Project waste would normally be disposed of and tipping fees. Estimated cost of
transportation and other relevant costs and fees.     3.   Alternatives to
Landfilling: A list of each material proposed to be salvaged or recycled during
the course of the Project. The list of these materials is to include, at a
minimum, the following materials:

  a.   Concrete     b.   Asphalt     c.   Bricks     d.   Concrete Masonry Units
(CMU)     e.   Landclearing debris

1



--------------------------------------------------------------------------------



 



SECTION 01505
CONSTRUCTION WASTE MANAGEMENT   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  f.   Clean dimensional wood     g.   Plywood, OSB, and particle board     h.  
Cardboard     i.   Paper     j.   Metals     k.   Gypsum Wallboard     l.  
Carpet     m.   Paint     n.   Plastic     o.   Glass     p.   Ridged foam
insulation     q.   Beverage Containers

  4.   Material Handling Procedures: A description of the means by which any
waste materials identified in item (3) above will be protected from
contamination, and a description of the means to be employed in recycling the
above materials consistent with requirements for acceptance by designated
facilities.     5.   Transportation: A description of the means of
transportation of the recyclable materials (whether materials will be
site-separated and self-hauled to designated centers, or whether mixed materials
will be collected by a waste hauler and removed from the site) and destination
of materials. The final destination must be approved by Owner designated
representative(s).     6.   Source Reduction: List processes that minimize waste
such as working with suppliers to take back or buy back substandard, rejected or
unused items and to deliver supplies using returnable pallets and containers.
Also include procedures to minimize breakage, mishandling, contamination, and
other factors that reduce job site waste.     7.   Meetings: A description of
the regular meetings to be held to address waste management. Contractor shall
conduct Construction Waste Management meetings. Meetings shall include
subcontractors affected by the Waste Management Plan as well as Owner designated
representative(s). At a minimum, waste management goals and issues shall be
discussed at the following meetings: pre-bid meeting, pre-construction meeting,
and regularly scheduled job-site meetings.     8.   Indicate any instance where
compliance with requirements of this specification does not appear to be
possible and request resolution from the Owner and Architect.

  B.   Waste Management Plan Review Meeting: Once the Owner and Architect have
reviewed the Draft Waste Management Plan and prior to any waste removal at the
site, schedule and conduct a follow-up meeting agreed upon during the meeting
identified in item 1.5 A. The purpose of the meeting is to review the Draft
Waste Management Plan and discuss procedures, schedules and specific
requirements for waste materials recycling and disposal. Discuss coordination
and interface between the Contractor and other construction activities. Identify
and resolve potential compliance problems with requirements. Record minutes of
the meeting, identifying all conclusions reached and matters requiring further
resolution.

  1.   Attendees: The Contractor and related Contractor personnel associated
with the work of this section, including personnel to be in charge of the waste
management program, Architect, Owner and such additional personnel as the
Architect or Owner deem appropriate.

  C.   Final Construction Waste Management Plan: Make any revisions to the Draft
Waste Management Plan agreed upon during the meeting identified in item 1.5 C
above and incorporate resolutions agreed to be made subsequent to the meeting.
Submit the revised plan to the Owner and Architect for approval within 10
calendar days of the meeting.

PART 2 — PRODUCTS (NOT USED)
PART 3 — EXECUTION

3.01   IMPLEMENTATION OF CONSTRUCTION WASTE MANAGEMENT PLAN

2



--------------------------------------------------------------------------------



 



SECTION 01505
CONSTRUCTION WASTE MANAGEMENT   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  A.   Manager: The Contractor shall designate an on-site party (or parties)
responsible for instructing workers and overseeing and documenting results of
the Waste Management Plan for the Project.     B.   Distribution: The Contractor
shall distribute copies of the Waste Management Plan to the Job Site Foreman,
each Subcontractor, the Owner, and the Architect.     C.   Instruction: The
Contractor shall provide on-site instruction of appropriate separation,
handling, and recycling, salvage, reuse, and return methods to be used by all
parties at the appropriate stages of the Project.     D.   Separation
facilities: The Contractor shall lay out and label a specific area to facilitate
separation of materials for potential recycling, salvage, reuse, and return.
Recycling and waste bin areas are to be kept neat and clean and clearly marked
in order to avoid contamination of materials.     E.   Hazardous Waste:
Hazardous wastes shall be separated, stored, and disposed of according to local
regulations.     F.   Application for Progress Payments: The Contractor shall
submit with each Application for Progress Payment a Summary of Waste Generated
by the Project. Failure to submit this information shall render the Application
for Payment incomplete and shall delay Progress Payment. The Summary shall be
submitted on a form acceptable to the Owner and shall contain the following
information:

  1.   The amount of waste (in tons) landfilled from the Project, the identity
of the transfer station/landfill, the total amount of tipping fees paid at the
landfill, the transportation cost, and the total disposal cost. Include
manifests, weight tickets, receipts, and invoices.     2.   For each material
recycled, reused, or salvaged from the Project, the amount (in tons), the date
removed from the jobsite, the receiving party, the transportation cost, the
amount of any money paid or received for the recycled or salvaged material, and
the net total cost or savings of salvage or recycling each material. Attach
manifests, weight tickets, receipts, and invoices.

  G.   At the end of the project the Contractor shall submit a Final Waste
Management Report. The Report shall be submitted on a form acceptable to the
Owner and shall contain the following information:

  1.   The total amount of waste landfilled from the Project, the identity of
the transfer station/landfill, the total amount of tipping fees paid at the
landfill, the transportation cost, and the total disposal cost.     2.   The
total amount (in tons) of each material recycled, reused, or salvaged from the
Project, the receiving party, and net cost savings or additional costs resulting
from separating and recycling (versus landfilling) each material. The total
amount of all materials recycled in tons and the total net cost savings or
additional costs.     3.   The total percentage of material recycled in tons.

END OF SECTION 01505

3



--------------------------------------------------------------------------------



 



EXHIBIT A-5
LEED REQUIREMENTS
PART 1 — GENERAL

1.05   SUMMARY

  A.   This section includes general requirements and procedures for compliance
with certain U.S. Green Building Council (USGBC) LEED® prerequisites and credits
needed for the Project to obtain LEED certification.

  1.   Other LEED prerequisites and credits needed to obtain LEED Certification
are dependent on material selections and may not be specifically identified as
LEED requirements. Compliance with requirements needed to obtain LEED
prerequisites and credits may be used as one criterion to evaluate substitution
requests.     2.   Additional LEED prerequisites and credits needed to obtain
the indicated LEED certification are dependent on the Architect’s design and
other aspects of the Project that are not part of the Work of this contract.

1.06   RELATED SECTIONS

  A.   Related sections include the following:

  1.   Section 01505 — Construction Waste Management     2.   Section 01440 —
Construction IAQ Management     3.   Divisions 1 through 16 Section for LEED
Requirements specific to the Work of each of these Sections. These requirements
may or may not include reference to LEED.

1.07   DEFINITIONS

  A.   LEED-EB OM: Leadership in Energy and Environmental Design — Existing
Buildings Operations and Maintenance. LEED is a national rating system for green
buildings created by the US Green Building Council. All references to LEED
throughout the Construction Documents shall mean LEED-EB OM.     B.   Reused
Material: Salvaged, refurbished or reused materials, products and furnishings
that have been returned to active use in the same or related capacity as their
original use.     C.   Recycled Content: The percentage by weight of
constituents that have been recovered or otherwise diverted from the solid waste
stream, either during the manufacturing process (pre-consumer or
post-industrial), or after consumer use (post-consumer). (Recycled content =
post-consumer + 1/2 post-industrial).

  1.   Pre-consumer (post-industrial) recycled content comes from process waste
that one industry has sold or traded with another through the marketplace. This
definition does not include in-house trimmings, which are normally fed back into
the same manufacturing process.     2.   Post-consumer recycled content comes
from consumer waste, much of which comes from residential curbside recycling
programs for aluminum, glass, plastic and paper. To be a feedstock the raw
materials need to have served a useful purpose or content before being used
again.     3.   Scraps, spills or other waste from the original manufacturing
process that are combined with other constituents after a minimal amount of
reprocessing for use in the further production of the same product are not
recycled materials.

  D.   Regional Materials: Materials that are harvested (extracted or
recovered), processed and manufactured within a radius of 500 miles from the
project location.     E.   Rapidly Renewable Materials: Materials made from
agricultural products that are typically harvested within a ten-year or shorter
cycle. Rapidly renewable materials include products made from straw, jute, flax,
bamboo, cotton, vegetable oil, wool or sunflower seed hulls.     F.  
Chain-of-Custody Certificate: A certificate signed by a manufacturer certifying
a wood product was obtained from forests certified by a Forest Stewardship
Council (FSC) accredited certification body to comply with FSC 1.2, “Principals
and Criteria.” Certificates shall include evidence that the mill and distributor
are certified for chain-of-custody by a FSC-accredited certification body.

1



--------------------------------------------------------------------------------



 



SECTION 01352
LEED® REQUIREMENTS   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  G.   Composite Wood and Agrifiber Board: Manufactured materials made from wood
or agricultural fibers manufactured with bonding agents. Composite wood
materials include particle board, medium density fiberboard (MDF), plywood,
strawboard, wheatboard, panel substrates and door cores.

1.08   SUBMITTALS

  A.   General: Submit additional LEED related submittals included in other
Sections of the Specifications.     B.   LEED submittals are in addition to
other submittals. If submitted item is identical to that submitted to comply
with other requirements, submit duplicate copies as a separate submittal to
verify compliance with indicated LEED requirements.     C.   Project Materials
Cost Data: Provide the necessary cost data requested on the LEED Materials
Calculator (sample provided) in PART 3 LEED TOOLS, including the itemized
costs/weight of specific materials being tracked for the LEED credits listed in
this specification. All material costs exclude labor and equipment and the total
materials cost is exclusive of Specialties, Conveying Systems and Mechanical and
Electrical components.     D.   LEED Action Plans: Within 30 days of Notice to
Proceed submit the following action plans:         Credit MRc9 — Construction
Waste Management Plan: Construction waste management plan complying with
Division 1 Section “Construction Waste Management.”         Credit EQc1.5 —
Construction IAQ Management Plan: Construction indoor air quality management
plan complying with Division 1 Section “Construction IAQ Management.”     E.  
LEED Performance Period Progress Reports: Submit reports summarizing progress in
construction and purchasing activities related to the following credits:

  1.   Credit MRc2 — Sustainable Purchasing—Durable Goods: Summary of product
data and material costs collected for all electric powered equipment or
furniture that have been purchased or installed.     2.   Credit MRc3 —
Sustainable Purchasing—Facility Alterations and Additions: Summary of product
data and material costs collected for all materials for facility renovations,
demolitions, refits and new construction additions that have been purchased or
installed.     3.   Credit MRc8 — Solid Waste Management—Durable Goods: Summary
of diversion method and material diversion cost or weight for all electric
powered equipment or furniture that have been disposed.     4.   Credit MRc9 —
Solid Waste Management—Facility Alterations and Additions: Construction waste
reduction progress reports complying with Division 1 Section “Construction Waste
Management.”     5.   Credit EQc1.5 — Construction IAQ Management Plan:
Construction indoor air quality management reports complying with Division 1
Section “Construction IAQ Management.”

  F.   LEED Documentation Submittals: For each Section of the Specification,
submit the following for each applicable LEED Credit.

  1.   Credit MRc2 — Sustainable Purchasing—Durable Goods: Summary of product
data and material costs collected for all electric-powered equipment or
furniture that have been purchased or installed.     2.   Credit MRc3 —
Sustainable Purchasing—Facility Alterations and Additions: Summary of product
data and material costs collected for all materials for facility renovations,
demolitions, refits and new construction additions that have been purchased or
installed.

  a.   Materials Reuse:

  1.   Cut sheet or Receipts for materials used or installed on the Project,
indicating sources and costs for salvaged and refurbished materials     2.  
Material cost: If the cost of the reused material is lower than a comparable new
material, include the cost of the new material along with an explanation of
assumptions made regarding material value.

  b.   Recycled Content:

  1.   Cut sheet, product literature or letter from manufacturer that clearly
indicates the percentage by weight of post-consumer and pre-consumer
(post-industrial) recycled content. (Recycled content = post-consumer + 1/2
post-industrial)     2.   Include statement indicating costs for each product
having recycled content.

2



--------------------------------------------------------------------------------



 



SECTION 01352
LEED® REQUIREMENTS   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  c.   Regional Materials:

  1.   Cut sheet, product literature or letter from manufacturer indicating the
location of harvest, processing and manufacturer.     2.   Include statement
indicating cost and distance from manufacturer to Project for each regionally
manufactured material.

  d.   Rapidly Renewable Materials:

  1.   Cut sheet, product literature or letter from manufacturer indicating that
the material is manufactured with rapidly renewable resources.     2.   Include
statement indicating costs for each rapidly renewable material.

  e.   Certified Wood:

  1.   Copies of vendor invoices for each certified wood product.     2.   FSC
chain-of-custody certificates for each certified wood product with
chain-of-custody number indicated.     3.   Include statement indicating costs
for each product containing certified wood.

  f.   Adhesives and Sealants:

  1.   Product data and Material Safety Data Sheets (MSDS) for all adhesives and
sealants used inside the building’s moisture barrier indicating the Volatile
Organic Compound (VOC) content of each product and verifying that each product
meets the LEED requirements.     2.   List of all installed adhesives and
sealants including manufacturer, quantity used in gallons and VOC content.

  g.   Paints and Coatings:

  1.   Product data and Material Safety Data Sheets (MSDS) for all adhesives and
sealants used inside the building’s moisture barrier indicating the Volatile
Organic Compound (VOC) content of each product and verifying that each product
meets the LEED requirements.     2.   List of all installed adhesives and
sealants including manufacturer, quantity used in gallons and VOC content.

  h.   Carpet: Cut sheets or letter from manufacturer clearly indicating that
all carpet products meet the CRI Green Label Test Program requirements.     i.  
Hard Surface Flooring: Cut sheets or letter from manufacturer clearly indicating
that all carpet products meet the Certification Program requirements.     j.  
Composite Wood: Cut sheets clearly indicating the bonding agents used for each
composite wood and agrifiber product and assembly used in the project and
demonstrating that no added urea-formaldehyde resins are used in these products.

  3.   Credit MRc8 — Solid Waste Management—Durable Goods: Summary of diversion
method and material diversion cost/weight for all electric powered equipment or
furniture that have been disposed.

  a.   Solid Waste Management plan.     b.   Complete LEED construction waste
calculations.     c.   Itemized waste hauling certificates/receipts for all
waste removed from the Project site.

  4.   Credit MRc9 — Solid Waste Management—Facility Alterations and Additions:
Construction waste reduction progress reports complying with Division 1 Section
“Construction Waste Management.”

  a.   Comply with Division 1 Section “Construction Waste Management.”     b.  
Construction waste management plan.     c.   Complete LEED construction waste
calculations.     d.   Itemized waste hauling certificates/receipts for all
waste removed from the Project site and documentation of recycling recovery rate
for off-site sorting facilities (if waste is commingled).

  5.   Credit EQc1.5 — Construction IAQ Management Plan

  a.   Comply with Division 1 Section “Construction IAQ Management.”     b.  
Photographs documenting construction IAQ management measures implemented during
construction.

3



--------------------------------------------------------------------------------



 



SECTION 01352
LEED® REQUIREMENTS       2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

PART 2 — PRODUCTS

2.01   ENERGY STAR

  A.   Provide dollar amount per purchasing workbook of electronic powered
equipment (by cost) that are Energy Star Certified for those products where a
certification is available.

2.02   Recycled Content (post-consumer + 1/2 post-industrial)

  A.   Provide dollar amount per purchasing workbook of building materials with
recycled content such that post-consumer recycled content plus one-half of
pre-consumer recycled content:

  1.   The cost of post-consumer recycled content of an item shall be determined
by dividing the weight of post-consumer recycled content in the item by the
total weight of the item and multiplying by the cost of the item.     2.   The
cost of post consumer recycled content plus one-half of pre-consumer recycled
content of an item shall be determined by dividing the weight of post-consumer
recycled content plus one-half of pre-consumer recycled content in the item by
the total weight of the item and multiplying by the cost of the item.     3.  
Do not include mechanical and electrical components in the calculation.     4.  
Recycled content of materials shall be defined according to the Federal Trade
Commission’s “Guide for the Use of Environmental Marketing Claims,” 16 CFR 260.7
(e).

2.03   Manufactured Regionally/Local Products

  A.   Provide dollar amount per construction workbook of building materials (by
cost) that are regionally manufactured, extracted, harvested, or recovered
materials.

2.04   Certified Wood

  A.   Provide dollar amount per construction workbook of wood-based materials.
Wood products shall be those that are produced from wood obtained from forests
certified by an FSC-accredited certification body to comply with FSC 1.2,
“Principles and Criteria.”     B.   Wood-based materials include but are not
limited to the following:

  1.   Rough carpentry.     2.   Miscellaneous carpentry.     3.   Heavy timber
construction.     4.   Wood decking.     5.   Metal-plate-connected wood
trusses.     6.   Structural glued-laminated timber.     7.   Finish carpentry.
    8.   Architectural woodwork.     9.   Wood paneling.     10.   Wood veneer
wall covering.     11.   Wood flooring.     12.   Wood lockers.     13.   Wood
cabinets.     14.   Non-rented temporary construction, including bracing,
concrete formwork, pedestrian barriers, and temporary protection.

2.05   Adhesives and Sealants

  A.   Provide dollar amount per construction workbook of adhesives and sealants
used on the interior of the building. Adhesives and sealants shall comply with
the VOC limits of the South Coast Rule #1168 by the South Coast Air Quality
Management District, dated July, 2007 (www.aqmd.gov/rules/reg/reg11/r1168.pdf).

4



--------------------------------------------------------------------------------



 



SECTION 01352
LEED® REQUIREMENTS   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

  B.   VOC limits in grams per liter for adhesives and sealants used on interior
of building are as follows:

      PRODUCT TYPE   VOC Limit G/L
Sealants
   
Architectural
  250
Porous Architectural Sealant Primer
  775
Non-porous Architectural Sealant Primer
  250
Architectural Adhesives Applications
   
Indoor Carpet Adhesives
  50
Carpet Pad Adhesives
  50
Outdoor Carpet Adhesives
  150
Wood Flooring Adhesives
  100
Rubber Floor Adhesives
  60
Subfloor Adhesives
  50
Ceramic Tile installation
  65
VCT and Asphalt Tile Adhesives
  50
Dry Wall and Panel Adhesives
  50
Cove base installation
  50
Multipurpose Construction Adhesive
  70
Structural Glazing Adhesives
  100
Substrates
   
Metal to metal
  30
Plastic foams
  50
Porous material except wood
  50
Wood
  30
Fiberglass
  80
Welding & Installation
   
PVC welding
  510
CPVC welding
  490
ABS welding
  325
Plastic cement welding
  250
Adhesive primer for plastic
  550
Contact Adhesive
  80
Special Purpose Contact Adhesives
  250
Structural Wood Member Adhesives
  140
Sheet Applied Rubber Lining Operations
  850
Top and Trim Adhesive
  250
Sealant Primer
   
Architectural (non-porous)
  250
Architectural (porous)
  775
Other
  750

  C.   Limits on VOCs in grams per liter for carpet adhesives shall comply with
the VOC limits shown below

      Aerosol Adhesives    
General purpose mist spray
  65% VOCs by weight
General purpose web spray
  55% VOCs by weight
Special purpose aerosol adhesives (all types) Waterproofing concrete/masonry
sealers
  70% VOCs by weight

2.06   Paints and Coatings

  A.   Provide dollar amounts per construction workbook of paints applied on the
interior of the building. Paints shall comply with Green Seal Product Specific
Environmental Requirements (www.greenseal.org/standard/paints.htm). The Green
Seal standard is intended for paints and anti-corrosive paints. Both interior
and exterior paints are addressed by the standard, but only

5



--------------------------------------------------------------------------------



 



SECTION 01352
LEED® REQUIREMENTS   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

      limits for interior paints apply to a LEED project. Limits on VOCs in
grams per liter for paints and anti-corrosive paints are as follows:     B.  
Architectural paints coating and primers applied to interior walls as well as
Anti-corrosive paints applied to interior ferrous metal shall not exceed the VOC
limits as put forth Green Seal Standard GS-11.

          VOC Limit (g/L)
Interior Coatings
   
Non-flat
  150
Flat
  50
Exterior Coatings
   
Non-flat
  200
Flat
  100
Anti-Corrosive
   
Gloss
  250
Semi-Gloss
  250
Flat
  250

  C.   Clear wood finishes, floor coatings, stain, sealers and shellacs applied
to interior elements shall comply with the VOC limits set forth in the South
coast Air Quality Management District (SCAQMD) rule 1113, Architectural
Coatings, dated July, 2007.

          VOC Limit (g/L)
Clear Wood Finish
   
Varnish
  275
Lacquer
  275
Floor Coatings
  50
Sealers
   
Waterproof sealers
  100
Sanding sealers
  275
All other sealers
  200
Stains
   
Interior Stains
  250

2.07   Carpet

  A.   Provide dollar amount per construction workbook of carpets installed
within the building. Carpets shall comply with the following limits as
established by the Carpet and Rug Institute Green Label Plus Testing Program:

              Emission factor limit (mg/m2/hr)  
Carpets
       
Total VOCs
    0.5  
4—Phenylcyclohexane
    0.05  
Formaldehyde
    0.05  
Styrene
    0.4  
Cushion
       
Total VOCs
    1  
4—Phenylcyclohexane
    0.3  
Formaldehyde
    0.05  
Styrene
    0.05  
Adhesives
       
Total VOCs
    10  

6



--------------------------------------------------------------------------------



 



SECTION 01352
LEED® REQUIREMENTS   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

     
Formaldehyde
  0.05
2 – Ethyl - 1 — Hexanol
  3
 
   

2.08   Composite Wood

  A.   Provide dollar amount per construction workbook of composite wood and
agrifiber products installed inside the exterior moisture barrier. Composite
wood products shall not contain added urea-formaldehyde resin.

PART 3 — LEED TOOLS
This section includes general requirements and procedures for compliance with
certain U.S. Green Building Council (USGBC) LEED® prerequisites and credits
needed for the Project to obtain LEED certification.

7



--------------------------------------------------------------------------------



 



      SECTION 01352
LEED® REQUIREMENTS   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

3.02 Sample Purchasing Workbook

                                                                               
                                                  Regional Products            
                                    Project/   Recycled Content   % harvested
and   % Salvaged Material                   Composite Panels                    
      Location of   % Post-   % Post-   manufactured   From off-           %
Rapidly           Urea-Formaldehyde Material   Description   Cost   Date  
Installation   Consumer   Industrial   w/in 500 miles   site   From on-site  
Renewable   % FSC   Free Resin? (Y o N)
DIVISION 2 — SITE CONSTRUCTION & LANDSCAPING
   
 
   
DIVISION 3 — CONCRETE
   
 
   
DIVISION 4 — MASONRY
   
 
   
DIVISION 5 — METALS
   
 
   
DIVISION 6 — WOOD & PLASTIC
   
 
   
DIVISION 7 — THERMAL & MOISTURE PROTECTION
   
 
   
DIVISION 8 — DOORS AND WINDOWS
   
 
   
DIVISION 9 — FINISHES (See separate Paints Tab)
   
 
   
DIVISION 10 — SPECIALTIES
   

8



--------------------------------------------------------------------------------



 



      SECTION 01352
LEED® REQUIREMENTS   2220 & 2240 DOUGLAS BLVD.
ROSEVILLE, CA

3.03 Sample Waste Workbook


                                                                         
Diversion   Disposal   Percentage of Waste Classification   Material Description
  Method   Hauler   Units   Jan   Feb   Mar   Subtotals   Waste Diverted
Durable Goods — Electronics
                                                               
Computers
  Regular Trash   landfill   ABC     22       22       3               25      
   
Lamps
  13 Good Condition Desktop Lamps   donated   XYZ     13       44              
2       46       0.308724832  
Monitors
  22 Desk-top Monitors   recycled     123       22       66       12            
  78       0.523489933  
 
                                                    0       0  
 
                                                    0       0  
 
                                                    0       0  
 
                                                    0       0  
Subtotals
                            132       15       2       149       0.832214765  
 
                                                               
Facility Alterations
                                                               
Drywall
  8 walls to rebuilding center   donated   ABC     22       55                  
    55          
Concrete
  22 tons to recycling center   recycled   XYZ     13       45               10
      55       0.371621622  
Comingled waste
  Mixed waste to 90% recycling hauler   recycled     789       12              
22               22       0.148648649  
Carboard
  Regular Trash   landfill     123       88               11       5       16  
    0.108108108  
 
                                                    0       0  
 
                                                    0       0  
 
                                                    0       0  
 
                                                    0       0  
 
                                                    0       0  
Subtotals
                            100       33       15       148       0.628378378  

PART 4 — EXECUTION

NOT USED
END OF SECTION

9



--------------------------------------------------------------------------------



 



EXHIBIT A-6
CONSTRUCTION INDOOR AIR QUALITY REQUIREMENTS
PART 4 — GENERAL

1.01   RELATED DOCUMENTS   A.   Drawings and general provisions of the Contract,
including General and Supplementary Conditions and other Division 1
Specification Sections, apply to this Section.   1.02   SUMMARY   A.   This
Section describes construction indoor air quality (IAQ) goals and includes
administrative and procedural requirements for the development and execution of
a construction air quality management plan.   1.03   IAQ MANAGEMENT SUMMARY   A.
  The Owner has established that the contractor shall prevent indoor air quality
problems resulting from the construction process, to sustain long term installer
and occupant health and comfort.   B.   Protect the ventilation system
components during construction and clean contaminated components after
construction is complete.   C.   Control sources of potential IAQ pollutants by
controlling selection of materials and processes used in project construction.  
1.04   SUBMITTALS   A.   IAQ Management Plan.   B.   Labeled photographs
documenting and identifying construction IAQ management measures implemented
during construction such as duct protection measures and measures to protect
on-site stored or installed absorptive materials from moisture.   C.   Cut
sheets of filtration media used during construction with MERV values
highlighted.   1.05   CONSTRUCTION AIR QUALITY MANAGEMENT PLAN   A.   Develop a
Draft Indoor Air Quality (IAQ) Management Plan for the construction and
pre-occupancy phases of the building as follows:

  1.   During construction meet or exceed the minimum requirements of the Sheet
Metal and Air Conditioning National Contractors Association (SMACNA) IAQ
Guidelines for Occupied Buildings under Construction 1995, Chapter 3,     2.  
Protect stored on-site or installed absorptive materials from moisture damage.

B.   The SMACNA IAQ Guidelines for Occupied Buildings under Construction
provides an overview of air pollution associated with construction, control
measures, construction process management, quality control, communicating with
occupants, and case studies. These guidelines can be accessed at www.smacna.org.
Chapter 3 of the SMACNA Guidelines recommends Control Measures in five areas:
HVAC protection, source control, pathway interruption, housekeeping, and
scheduling. Review the applicability of each Control Measure and include those
that apply in the Draft IAQ Management Plan.

  1.   HVAC Protection: Shut down the return side of the HVAC system whenever
possible during heavy construction. If the system must remain operational during
construction include the following strategies that apply:

  a.   Fit all return air grilles with temporary filters with a Minimum
Efficiency Reporting Value (MERV) of 8.     b.   Isolate the return side of the
HVAC system from the surrounding environment as much as possible (e.g., place
all tiles for the ceiling plenum, repair all ducts and air handler leaks).    
c.   Damper off the return system in the heaviest work areas and seal the return
system openings with plastic.

1



--------------------------------------------------------------------------------



 



  d.   Upgrade the filter efficiency where major loading is expected to affect
operating HVAC system.     e.   Clean permanent return air ductwork per National
Air Duct Cleaning Association standards upon completion of all construction and
finish installation work.     f.   Replace all filtration media prior to
occupancy.

  3.   Source Control: Propose the substitution of non-toxic formulations of
materials that are generally the responsibility of the contractor such as
caulks, sealants, and cleaning products.     4.   Pathway Interruption: Prevent
contamination of clean spaces. Include the following strategies that apply:

  a.   Provide temporary barriers between work areas or between the inside and
outside of the building to prevent unwanted airflow from dirty to clean areas.

  5.   Housekeeping: Reduce construction contamination in the building prior to
occupancy through HVAC and regular space cleaning activities.

  a.   Store building materials in a weather tight, clean area prior to
unpacking for installation.     b.   Check for possible damage to building
materials from high humidity.     c.   Clean all coils, air filters, and fans
before testing and balancing procedures are performed.

  6.   Scheduling: Specify construction sequencing to reduce absorption of VOC’s
by materials that act as sinks or contaminant sources. Complete application of
wet and odor-emitting materials such as paints, sealants, and coatings before
installing sink materials such as ceiling tiles, carpets, insulation, gypsum
products, and fabric-covered furnishings are installed.

  a.   Protect stored on-site or installed absorptive materials from exposure to
moisture through precipitation, plumbing leaks, or condensation from the HVAC
system to prevent microbial contamination.

  C.   Draft IAQ Management Plan Review Meeting: Once the Owner and Architect
have reviewed the Draft IAQ Management Plan and prior to construction at the
site, schedule and conduct a meeting to review the Draft IAQ Management Plan and
discuss procedures, schedules and specific requirements for IAQ during the
construction and pre-construction phases of the building. Discuss coordination
and interface between the Contractor and other construction activities. Identify
and resolve problems with compliance to the requirements. Record the minutes of
the meeting, identify all conclusions reached and matters requiring further
resolution.

  1.   Attendees: The Contractor and related Contractor personnel associated
with the work of this section, including personnel to be in charge of the IAQ
management program, Architect, Owner and such additional personnel as the
Architect or Owner deem appropriate.

  D.   Final IAQ Management Plan: Make any revisions to the Draft IAQ Management
Plan agreed upon during the meeting identified in item (C) above and incorporate
resolutions agreed to be made subsequent to the meeting. Submit the revised plan
to the Owner and Architect for approval within 10 calendar days of the meeting.

PART 2 — PRODUCTS (NOT USED)
PART 3 — EXECUTION
3.01 IMPLEMENTATION OF IAQ MANAGEMENT PLAN

  A.   Manager: The Contractor shall designate an on-site party (or parties)
responsible for instructing workers and overseeing and the IAQ Management Plan
for the Project.     B.   Progress Meetings: Construction related IAQ procedures
shall be included in the pre-construction and construction progress meeting
agendas.     C.   Distribution: The Contractor shall distribute copies of the
IAQ Management Plan to the Job Site Foreman, each Subcontractor, the Owner, and
the Architect.     D.   Instruction: The Contractor shall provide on-site
instruction of the IAQ procedures and ensure that all participants in the
construction process understand the importance of the goals of the IAQ
Management Plan.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS
     1. No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building
without the prior written consent of Landlord. Landlord shall have the right to
remove, at Tenant’s expense and without notice, any sign installed or displayed
in violation of this rule. All approved signs or lettering on doors and walls
shall be printed, painted, affixed or inscribed at the expense of Tenant by a
person chosen by Landlord.
     2. If Landlord objects in writing to any curtains, blinds, shades, screens
or hanging plants or other similar objects attached to or used in connection
with any window or door of the Premises, Tenant shall immediately discontinue
such use. No awning shall be permitted on any part of the Premises. Tenant shall
not place anything against or near glass partitions or doors or windows which
may appear unsightly from outside the Premises.
     3. Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators or stairways of the Building. The halls,
passages, exits, entrances, shopping malls, elevators, escalators and stairways
are not for the general public, and landlord shall in all cases retain the right
to control and prevent access thereto of all persons whose presence in the
judgment of Landlord would be prejudicial to the safety, character, reputation
and interests of the Building and its tenants; provided that nothing herein
contained shall be construed to prevent such access to persons with whom any
tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal activities. No tenant and no employee, agent,
contractor, licensee or invitee of any tenant shall go upon the roof of the
Building.
     4. Landlord will provide a central directory for the Building, and ninety
percent (90%) of such directory shall be available for the tenants occupying the
Building. The tenants’ space on such directory shall be allocated based upon the
ratio between the Rentable Area occupied by each tenant and the total Rentable
Area within the Building. The directory of the Building will be provided
exclusively for the display of the name and location of tenants only, and
Landlord reserves the right to exclude any other names therefrom.
     5. All cleaning and janitorial services for the Building and the Premises
shall be provided exclusively through Landlord, except with the written consent
of Landlord, no person or persons other than those approved by Landlord shall be
employed by Tenant or permitted to enter the Building for the purpose of
cleaning the same. Tenant shall not cause any unnecessary labor by carelessness
or indifference to the good order and cleanliness of the Premises. Landlord
shall not in any way be responsible to any Tenant for any loss of property on
the Premises, however occurring, or for any damage to any Tenant’s property by
the janitor or any other employee or any other person.
     6. Landlord will furnish Tenant, free of charge, with two keys to each door
lock in the Premises. Landlord may make a reasonable charge for any additional
keys. Tenant shall not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any door of its
Premises. Tenant, upon the termination of its tenancy,

1



--------------------------------------------------------------------------------



 



shall deliver to Landlord the keys of all doors which have been furnished to
Tenant, and in the event of loss of any keys so furnished, shall pay Landlord
therefor.
     7. If Tenant requires telegraphic, telephonic, burglar alarm, antenna,
satellite dish or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation.
     8. Any freight elevator shall be available for use by all tenants in the
Building, subject to such reasonable scheduling as Landlord in its discretion
shall deem appropriate. No equipment, materials, furniture, packages, supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be designated
by Landlord.
     9. Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. Landlord shall have the right to prescribe the weight,
size and position of all equipment, materials, furniture or other property
brought into the Building. Heavy objects shall, if considered necessary by
Landlord, stand on such platforms as determined by Landlord to be necessary to
properly distribute the weight. Business machines and mechanical equipment
belonging to Tenant, which cause noise or vibration that may be transmitted to
the structure of the Building or to any space therein to such a degree as to be
objectionable to Landlord or to any tenants in the Building, shall be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration. The persons employed to move
such equipment in or out of the Building must be acceptable to Landlord.
Landlord will not be responsible for loss of, or damage to, any such equipment
or other property from any cause, and all damage done to the Building by
maintaining or moving such equipment or other property shall be repaired at the
expense of Tenant.
     10. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor shall Tenant bring into or keep in or about the
Premises any birds, animals, or fish tanks.
     11. Tenant shall not use any method of heating or air-conditioning other
than supplied by Landlord.
     12. Tenant shall not waste electricity, water or air-conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air-conditioning and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant has actual
notice, and shall refrain from attempting to adjust controls other than room
thermostats installed for Tenant’s use. Tenant shall keep corridor doors closed,
and shall close window coverings at the end of each business day.
     13. Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.

2



--------------------------------------------------------------------------------



 



     14. Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.
     15. Tenant shall close and lock the doors of its Premises and entirely shut
off all water faucets or other water apparatus, and electricity, gas or air
outlets before Tenant and its employees leave the Premises. Tenant shall be
responsible for any damage or injuries sustained by other tenants or occupants
of the Building or by Landlord for noncompliance with this rule.
     16. Tenant shall not obtain for use on the Premises ice, drinking water,
food, beverage, towel or other similar services or accept barbering or
bootblacking services upon the Premises, except at such hours and under such
regulations as may be fixed by Landlord.
     17. The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose employee,
agent, contractor, licensee or invitee, shall have caused it.
     18. Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Building. Tenant shall not
use the Premises for any business or activity other than that specifically
provided for in Tenant’s Lease.
     19. Tenant shall not install any radio or television antenna, loudspeaker
or other device on the roof or exterior walls of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.
     20. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises or any part thereof.
Landlord reserves the right to direct electricians as to where and how telephone
and telegraph wires are to be introduced to the Premises. Tenant shall not cut
or bore holes for wires. Tenant shall not affix any floor covering to the floor
of the Premises in any manner except as approved by Landlord. Tenant shall
repair any damage resulting from noncompliance with this rule.
     21. Tenant shall not install, maintain or operate upon the Premises any
vending machine without written consent of Landlord.
     22. Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Building are prohibited, and each tenant
shall cooperate to prevent same.

3



--------------------------------------------------------------------------------



 



     23. Landlord reserves the right to exclude or expel from the Building any
person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Building.
     24. Tenant shall store all its trash and garbage within its Premises.
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.
     25. The Premises shall not be used for the storage of merchandise held for
sale to the general public, or for lodging or for manufacturing of any kind, nor
shall the Premises be used for any improper, immoral or objectionable purpose.
No cooking shall be done or permitted by any tenant on the Premises, except that
use by Tenant of Underwriters’ Laboratory-approved microwave ovens and equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted,
provided that such equipment and use is in accordance with all applicable
federal, state, county and city laws, codes, ordinances, rules and regulations.
     26. Tenant shall not use in any space or in the public halls of the
Building any hand trucks except those equipped with rubber tires and side guards
or such other material-handling equipment as Landlord may approve. Tenant shall
not bring any other vehicles of any kind into the Building.
     27. Without the written consent of Landlord, Tenant shall not use the name
of the Building in connection with or in promoting or advertising the business
of Tenant except as Tenant’s address.
     28. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
     29. Tenant assumes any and all responsibility for protecting its Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.
     30. The requirements of Tenant will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.
     31. Tenant shall not park its vehicles in any parking areas designated by
Landlord as areas for parking by visitors to the Building. Tenant shall not
leave vehicles in the Building parking areas overnight nor park any vehicles in
the Building parking areas other than automobiles, motorcycles, motor driven or
non-motor driven bicycles or four-wheeled trucks.
     32. Tenant assumes any and all responsibility for the use of any floor mat
(e.g. vinyl, plastic, rubber, etc.), storage container, file cabinet or other
item whose bottom surface covers any area on the first floor of the Building and
is impermeable to water moisture and/or retards evaporation of water moisture
from the floor beneath it. Tenant shall indemnify Landlord for

4



--------------------------------------------------------------------------------



 



any damage, destruction, repair or remediation arising from Tenant’s use of any
such item, in accordance with the indemnity provision set forth in Paragraph 20,
above.
     33. Upon the termination of the Lease, Tenant shall remove all cabling and
wiring which are located in the Premises or which exclusively serve the Premises
from the Building communications closet. Removal of the cabling and wiring shall
be conducted by a licensed reputable contractor at Tenant’s sole expense.
     34. Landlord may waive any one or more of these Rules and Regulations for
the benefit of Tenant or any other tenant, but no such waiver by Landlord shall
be construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.
     35. These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Building.
     36. Tenant acknowledges that it is Landlord’s intention that the Building
be operated in a manner which is consistent with Landlord’s sustainability
practices. Tenant is required to comply with these practices within its
Premises.
     37. Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted.
     38. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, contractors, licensees and invitees
(including clients, customers, and guests).

                LANDLORD:   TENANT:                 LUM YIP KEE, LIMITED, a
Hawaii
corporation, doing business as Twin Trees
Land Company   SOLAR POWER, INC., a California
corporation
  By:  /s/ Jeffrey M.C. Lum   By:  /s/ Jeff Winzeler  
 
        Its: Vice President   Its: Chief Financial Officer

5



--------------------------------------------------------------------------------



 



EXHIBIT C
DESCRIPTION OF SATELLITE DISH EQUIPMENT
Exhibit to be inserted when and if Tenant desires to install Satellite Dish
Equipment

1



--------------------------------------------------------------------------------



 



EXHIBIT D
Exclusions from Direct Expenses
     Notwithstanding anything to the contrary contained in this Lease, the
following costs shall be excluded from Direct Expenses:
     (1) costs, including permit, license and inspection costs or fees, leasing
or real estate brokerage fees or commissions, architectural and engineering
fees, “takeover” and similar expenses incurred in connection with the leasing of
space in the Building (including rental or other obligations to third parties of
prospective tenants or occupants of the Building which Landlord pays or
assumes), and all costs and expenses incurred in connection with leasing,
renovating, improving, remodeling, decorating and/or redecorating tenant space
in the Building or in installing leasehold improvements for tenants or occupants
or prospective tenants or occupants of the Building, but not Common Areas;
     (2) accountants’ fees, attorneys’ fees and other professional fees and
costs, except those incurred in connection with services that benefit the
majority of the tenants or occupants of the Building, and expressly excluding
such fees and costs incurred in connection with proposals, negotiations or
disputes with tenants or other occupants or prospective tenants or occupants of
the Building, the enforcement of any leases (including unlawful detainer
proceedings or the collection of rents), requests to assign or sublet, the
defense of Landlord’s title to or interest in the Project or any part thereof,
and the sale, transfer, financing or refinancing of the Project;
     (3) costs which are paid or reimbursable by specific tenants, insurance
companies or other third parties, including without limitation, costs incurred
in connection with the repair of damages caused by other tenants or which are
payable by insurance;
     (4) costs incurred in connection with services or other benefits which are
provided to tenants or occupants other than Tenant, but not to Tenant, whether
or not Landlord is entitled to reimbursement therefor;(5) depreciation or
amortization on the Building or Building components, systems or equipment,
except for amortization permitted in Section 6;
     (6) reserves, including reserves for capital items, bad debts, or rental
losses, or for future Direct Expenses or real estate property taxes;
     (7) interest or other payments (including payments of principal, points,
and or other costs, fees or expenses) on account of any debt, including
mortgages, deeds of trust or other security interests encumbering the Building
or Project or incurred in connection with the acquisition, ownership or
operation of the Building or Project, except as provided in the preceding
paragraphs of Section 6;
     (8) ground lease rental payments;
     (9) penalties, fines, late payment charges or interest incurred as a result
of the negligent late payment by Landlord of any real estate property taxes,
Direct Expenses or other costs or expenses related to the ownership or operation
of the Building or Project;

1



--------------------------------------------------------------------------------



 



     (10) costs incurred as the result of the negligence or willful misconduct
of Landlord or Landlord’s employees or agents;
     (11) costs incurred in the event any portion of the Building is made
untenantable by fire, earthquake, or other casualty or by exercise of rights of
eminent domain, or to perform repairs or other work occasioned by loss or damage
due to casualty or exercise of rights of eminent domain, whether or not paid for
by insurance or condemnation proceeds;
     (12) costs associated with the operation of the business of the partnership
or other entity which constitutes Landlord, as distinguished from costs of
operation of the Building, including accounting and legal costs, costs of
defending lawsuits with any mortgagee, and costs of selling, syndicating,
financing, mortgaging or hypothecating any ownership interest in Landlord, or
any of Landlord’s interests in the Project;
     (13) except as provided in Section 6, administrative, advertising,
marketing, and promotional expenditures in connection with leasing of space
within the Building and those associated with acquiring and installing signs in
or on the Building identifying the owner of the Building or any tenant or
occupant of the Building;
     (14) wages, salaries or other compensation paid to promotional directors,
officers, directors, and executives of Landlord;
     (15) costs incurred for political or charitable contributions;
     (16) travel or entertainment expenses;
     (17) amounts owed by Landlord to other tenants;
     (18) costs and expenses, including taxes and compensation paid to
attendants or other persons, in connection with the operation of commercial
concessions by Landlord, its subsidiaries or affiliates;
     (19) costs arising from the presence of any Hazardous Materials in or about
the Project, including, without limitation, the presence of asbestos and the
presence of Hazardous Materials in the soil or ground water, including, without
limitation, costs of investigation, monitoring, removal or remediation;
     (20) costs, including all attorneys’ fees and costs, arising in connection
with potential or actual claims, litigation or arbitration pertaining to
Landlord and/or the Project;
     (21) costs of any disputes between Landlord and any employee or agent of
Landlord or any mortgagee or ground lessor of Landlord;
     (22) costs incurred in connection with the original construction of the
Building or in connection with any major change in the Building, such as adding
or deleting floors;
     (23) costs of alterations or tenant improvements for Tenant’s Premises or
the premises of other tenants.

2



--------------------------------------------------------------------------------



 



EXHIBIT E
WORK LETTER AGREEMENT
Landlord and Tenant execute this Work Letter Agreement (“Agreement”)
simultaneous with the execution of the Office Lease (the “Lease”) covering those
certain premises located at 2240 Douglas Boulevard, Roseville, California,
Suite 200, as more particularly described in Exhibits A and A-1 to the Lease
(the “Premises”).
To induce Tenant to enter into the Lease (which is hereby incorporated by
reference to the extent that the provisions of this Agreement may apply thereto)
and in consideration of the mutual covenants hereinafter contained, Landlord and
Tenant mutually agree as follows:
     1. DEFINITIONS. Unless otherwise defined in this Agreement, the capitalized
terms used herein shall have the meaning assigned to them in the Lease.
     2. REPRESENTATIVES. Landlord hereby appoints Ray Walter as Landlord’s
representative to act for Landlord in all matters covered by this Agreement.
Tenant hereby appoints Robert Wood as Tenant’s representative to act for Tenant
in all matters covered by this Agreement. All inquiries, requests, instructions,
authorizations and other communications with respect to the matters covered by
this Agreement shall be related to Landlord’s representative or Tenant’s
representative, as the case may be. Tenant will not make any inquiries of or
requests to, and will not give any instructions or authorizations to, any other
employee or agent of Landlord, including Landlord’s architects, engineers, and
contractors or any of their agents or employees, with regard to matters covered
by this Agreement. Either Landlord or Tenant may change its representative at
any time by written notice to the other.
     3. TENANT SPACE PLAN AND PRELIMINARY TENANT IMPROVEMENT COST ITEMIZATION.
Landlord and Tenant hereby approve the preliminary space layout and improvement
plan for the Premises (the “Tenant Space Plan”) attached to the Lease as
Exhibit A-1. Exhibit E attached to the Lease is Landlord’s estimate of the cost
of constructing the improvements to the Premises desired by Tenant (“Preliminary
Tenant Improvement Cost Itemization”).
     4. TENANT WORKING DRAWINGS. Based upon the approved Tenant Space Plan,
Landlord will, through Landlord’s architect or space planner, cause working
drawings for the improvements to the Premises (“Tenant Working Drawings”) to be
prepared and delivered to Tenant within a reasonable period of time after
execution of the Lease. The Tenant Working Drawings will include all
architectural, mechanical and electrical engineering plans required for the
issuance of permits and the completion of the Tenant Improvements including
complete detailed plans and specifications for Tenant’s partition layout,
reflected ceiling, heating and air conditioning, electrical outlets and
switches, telephone outlets, plumbing, fire sprinklers and finish
specifications. It is further agreed that all plans and specifications referred
to in this Paragraph 4 above are subject to Landlord’s approval, which Landlord
agrees shall not be unreasonably withheld. Landlord’s preparation or approval of
the Tenant Working Drawings, the Tenant Space Plan and any other plans or
specifications shall not constitute any representation as to the adequacy,
efficiency, performance or desirability of any space plan or improvements.

3



--------------------------------------------------------------------------------



 



Tenant shall furnish Landlord, within three (3) business days after Landlord’s
request, all information necessary to enable Landlord to complete the Tenant
Working Drawings. Any interior design services, such as selection of paint
colors, wall coverings, fixtures, furnishings, carpeting or design of millwork
or other special items shall be provided by Tenant at its expense, but shall be
subject to the reasonable approval of Landlord. Tenant shall furnish Landlord,
within three (3) business days after Landlord’s request, all interior design
information necessary to enable Landlord to complete the Tenant Working
Drawings.
     5. NO SUBSTITUTIONS OR CREDITS. Notwithstanding any other provision of this
Agreement, Tenant acknowledges that Landlord requires that the Premises and the
Tenant Improvements meet the specifications set forth on Exhibit A-3, A-4, A-5,
and A-6 attached to the Lease and by this reference made a part hereof. In order
to preserve uniformity and the construction standards of the Building, Tenant
shall be entitled to make no substitutions or alterations to the specifications
set forth in Exhibit A-3 through A-6 to the Lease.
     6. COST OF CONSTRUCTION AND PLANS. In connection with the Tenant
Improvements to be constructed by Landlord, Landlord shall contribute the Tenant
Improvement/Moving Allowance: Five Dollars ($5.00) per square foot of Usable
Area in the Premises toward the cost of construction and installation of Tenant
Improvements, the preparation of the Tenant Space Plan and Tenant Working
Drawings. The balance, if any, of the cost in completing the Tenant Improvements
(the “Above-Allowance Work”), including, but not limited to, the cost of
overhead, supervision and profit, shall be paid to Landlord in accordance with
Paragraph 11 below. If the actual cost of the Tenant Improvements is less than
the amount of the Allowance, Tenant may use the funds to offset moving costs.
     7. FINAL TENANT COST PROPOSAL. At the time Landlord delivers the Tenant
Working Drawings, Landlord will provide Tenant a final cost proposal for
constructing the improvements to the Premises in accordance with the Tenant
Working Drawings (the “Final Tenant Cost Proposal”). The Final Tenant Cost
Proposal will be based on actual bids received by Landlord’s contractor and
shall set forth the cost to Tenant of constructing the Above- Allowance Work.
     8. APPROVAL OF TENANT WORKING DRAWINGS AND FINAL TENANT COST PROPOSAL.
Tenant will deliver to Landlord written approval of the Tenant Working Drawings
and an executed Final Tenant Cost Proposal within five (5) business days after
Tenant receives such items, except that Tenant’s approval of the Final Tenant
Cost Proposal shall not be required if the Final Tenant Cost Proposal is for an
amount not in excess of the Allowance. Landlord shall use reasonable care in
preparing the Final Tenant Cost Proposal, provided, however, that the Final
Tenant Cost Proposal shall not limit Tenant’s obligation to pay the actual cost
of the Above-Allowance Work if such cost is attributable to: (i) any changes in
the Tenant Working Drawings required by the governmental authority issuing the
building permits for the Tenant Improvements; or (ii) any changes,
modifications, or change orders requested by Tenant; or (iii) any delay by
Tenant enumerated in Paragraphs 12(a) through (e) below that increases the cost
of construction.
     9. MODIFICATIONS TO TENANT WORKING DRAWINGS AND FINAL TENANT COST PROPOSAL.
Tenant may reject the Tenant Working Drawings if there is a

4



--------------------------------------------------------------------------------



 



variance in design from the Tenant Space Plan. In such event, Landlord will
promptly revise the Tenant Working Drawings. If Tenant timely rejects the Final
Tenant Cost Proposal, Tenant will have a period of five (5) days after such
rejection during which to suggest cost-saving measures. During such five (5)-day
period, Landlord’s representative will be available for a cost reduction
consultation with Tenant. Landlord will act in a reasonably diligent manner in
approving or rejecting modifications to the Tenant Working Drawings requested by
Tenant and in causing revised Tenant Working Drawings (reflecting approved
modifications) and a revised Final Tenant Cost Proposal to be prepared. Tenant
shall approve such revised Tenant Working Drawings and revised Final Tenant Cost
Proposal within five (5) days of receiving same. Each day after such five
(5)-day period until Tenant approves revised Tenant Working Drawings and
executes and returns to Landlord a revised Final Tenant Cost Proposal will
constitute delay chargeable to Tenant.
     10. EFFECT OF APPROVAL. Tenant’s approval of Tenant Working Drawings
(initial or revised) will constitute Tenant’s acknowledgment that such drawings
correctly depict the proper layout and design for any and all improvements to
the Premises desired by Tenant. Tenant’s execution of a Final Tenant Cost
Proposal will constitute authorization to Landlord to proceed with and complete
construction of Tenant Improvements in the Premises. All of the work called for
by the Tenant Working Drawings will be performed by one or more contractors
engaged by Landlord. Following approval of the Tenant Working Drawings and the
Final Tenant Cost Proposal, Landlord will submit the Tenant Working Drawings to
the appropriate governmental authorities for necessary approvals and building
permits.
     11. PAYMENT FOR ABOVE-ALLOWANCE WORK. Upon Tenant’s execution of the Final
Tenant Cost Proposal, Tenant will pay to Landlord one hundred percent (100%) of
the cost of the Above-Allowance Work. Should Landlord waive any of the standard
Building criteria set forth in Exhibit A-3 through A-6 to the Lease, Tenant
shall not be entitled to any credit therefor. Landlord shall not be obligated to
commence any construction (including any ordering or purchasing of materials) of
Tenant’s improvements until Tenant has approved the Tenant Working Drawings, has
executed and delivered to Landlord a Final Tenant Cost Proposal, and has paid
Landlord one hundred percent (100%) of the cost of the Above-Allowance Work. All
amounts payable by Tenant under this Agreement shall constitute additional rent
under the Lease, and Landlord shall have the same remedies against Tenant for
default in the payment thereof as in the case of Tenant’s failure to pay any
other sum due under the Lease.
     12. COMPLETION AND RENTAL COMMENCEMENT DATE. Tenant’s obligation for the
payment of rent pursuant to the Lease will commence on the Commencement Date as
set forth in the Lease; however, such payment of rent may be delayed in the
event the substantial completion of the Tenant Improvements is delayed by
Landlord’s actions. If, however, Tenant’s occupancy and use of the Premises are
delayed as a result of (a “Tenant Delay”):
          (a) Tenant’s failure to timely supply information necessary to
complete the Tenant Working Drawings (or revisions to such drawings) or to
approve the Tenant Space Plan by May 27, 2011, the Preliminary Tenant
Improvement Cost Itemization by May 27, 2011, or the

5



--------------------------------------------------------------------------------



 



Final Tenant Working Drawings or Tenant Cost Proposal within the time frame
established in Paragraph 8 above; or
          (b) Tenant’s request for new work involving Above-Allowance Work; or
          (c) Modifications, revisions and changes to the Tenant Space Plan or
Tenant Working Drawings requested by or on behalf of Tenant; or
          (d) Changes in the work requested by or on behalf of Tenant or orders
to halt or delay the work given by or on behalf of Tenant; or
          (e) Any other delay of any kind or nature caused by Tenant or its
contractors, architects, space planners or other agents or employees, then the
Commencement Date of the Lease and Tenant’s obligation for the payment of rent
shall commence on the date set forth in the Lease regardless of any contrary
provisions of the Lease.
     13. PUNCHLIST PROCEDURE. Following Landlord’s substantial completion of the
Tenant Improvements, but prior to the date that Tenant commences its
fixturization, Landlord and Tenant shall inspect the Premises and jointly
prepare a punchlist of agreed upon items of construction remaining to be
completed by Landlord. For purposes of the Lease, this Work Letter Agreement and
any Early Possession Agreement, Landlord’s substantial completion of the Tenant
Improvements shall be deemed to occur when Landlord, in the good faith exercise
of its discretion, notifies Tenant that the Tenant Improvements to be done by
Landlord is substantially complete. Landlord shall complete the items (except
any long-lead items) set forth in the punchlist within thirty (30) days after
the preparation of the punchlist.
     14. CHANGE ORDERS. Tenant may authorize changes in the work during
construction only by written instructions to Landlord’s representative on a form
approved by Landlord. Also, such changes will be subject to Landlord’s prior
written approval. Before commencing any change, Landlord will prepare and
deliver to Tenant, for Tenant’s approval, the change order setting forth the
cost of such change, which will include associated architectural, engineering
and construction fees, if any, and six percent (6%) of the cost of such change
for Landlord’s contractor’s overhead. If Tenant fails to approve such change
order within three (3) days, Tenant will be deemed to have withdrawn the
proposed change and Landlord will not proceed to perform that change. If Tenant
timely approves such change order, Tenant will within ten (10) days of
Substantial Completion of the Tenant Improvements pay to Landlord any amounts
payable by Tenant in connection with the change orders provided in this
Paragraph.
     15. ACCESS TO PREMISES PRIOR TO DELIVERY. Landlord shall allow Tenant and
its contractors to enter the Premises at reasonable times prior to the
Commencement Date to permit Tenant to install its cabling for telephone,
computers, work stations and security system, or other work, if any; provided,
however, that prior to such entry into the Premises, Tenant shall provide
evidence reasonably satisfactory to Landlord that the insurance required to be
carried by Tenant under Paragraph 22 (“Insurance”) of the Lease shall be in full
force and effect at the time of such entry. Tenant and its representatives shall
not interfere with Landlord or Landlord’s contractor in completing the work
required of Landlord under this Agreement and Tenant and its representatives
shall be subject to all directives of Landlord and Landlord’s contractors in

6



--------------------------------------------------------------------------------



 



connection with such entry as well as the use of the Building’s common areas,
restrooms, elevators, truck loading areas and other facilities. Tenant expressly
agrees that its contractors shall not play radios, smoke cigarettes, leave trash
in the Premises or park their motor vehicles in any portion of the Building’s
parking lot, except in the area designated by Landlord for such vehicles. Prior
to the commencement of any construction in the Premises, Tenant shall provide
Landlord’s representative a proposed work schedule for Tenant’s contractors and
other representatives, which schedule shall be subject to Landlord’s reasonable
approval.
     Tenant agrees that Landlord shall not be liable in any way for any injury,
loss or damage which may occur to any of Tenant’s property placed upon or
installed in the Premises prior to the Commencement Date, the same being at
Tenant’s sole risk, and Tenant shall be liable for all injury, loss or damage to
persons or property arising as a result of such entry of the Premises by Tenant
or its representatives.
     16. NO ROOF ACCESS. Tenant agrees that neither this Agreement nor the Lease
grants Tenant any right of access to the roof of the Building. Should Landlord,
in connection with this Agreement or the Lease, agree to mount equipment of any
nature on the Building roof, such equipment shall, at Landlord’s option, either
be maintained and installed by Landlord, or maintained and installed under
Landlord’s direction, unless this Agreement expressly provides otherwise, all at
Tenant’s expense. Should this Agreement or the Lease permit Tenant to install
any equipment on the roof, any modifications to the roof or the roofs structure
to accommodate that equipment shall be made at Tenant’s sole cost and expense.
     17. EXCESSIVE LOADS. Tenant agrees that should the nature of its layout or
any of its equipment, fixtures or furnishings to be placed in the Premises place
a burden in excess of the Building’s designed load, Tenant agrees to pay
Landlord the cost of any modifications to the Building necessary to accommodate
Tenant’s furniture, furnishings or layout.
     18. ALTERATIONS. Any alterations or improvements desired by Tenant after
Landlord’s delivery of the Premises shall be subject to the provisions of
Paragraph 14 (“Alterations”) of the Lease.
If the foregoing correctly sets forth our understanding, please sign this
Agreement where indicated below.

                LANDLORD:   TENANT:   LUM YIP KEE, LIMITED, a Hawaii   SOLAR
POWER, INC., a California corporation, doing business as   corporation Twin
Trees Land Company           By:  /s/ Jeffrey M.C. Lum   By:  /s/ Jeff Winzeler
Its: Vice President   Its: Chief Financial Officer

7



--------------------------------------------------------------------------------



 



EXHIBIT F
TENANT IMPROVEMENT COST BREAKDOWN
Project Budget Summary

                         
 
          Based on SSP        
Date:
    5/18/11     pricing plan:     5/18/11  
 
             

                              Project: Solar Power Inc.
2240 Douglas Blvd., Suite      Load   USF   RSF
Address:
200       14 %     9890       11275  

                                  Vendor   Budget     $/usf     $/rsf  
General Construction
  Valley Commercial   $ 44,447     $ 4.49     $ 3.94  
Space Planning
  SSP   $ 7,000     $ 0.71     $ 0.62  
Construction Management
  D&C (pro-rated)   $ 2,500     $ 0.25     $ 0.22  
Plan Check Fee ($44K valuation)
      $ 800     $ 0.08     $ 0.07  
Construction Permit Fee
      $ 1,200     $ 0.12     $ 0.11  
Project Contingency
      $ 1,500     $ 0.15     $ 0.13  
 
                       
Total Base Project Budget
      $ 57,447     $ 5.81     $ 5.10  
 
                         
Alternates
                           
 
                           
1         Add 2 ton a/c to I.T. room
      $ 8,886.00     $ 0.90     $ 0.79  
 
                       
Total Project Budget (including alternate)
      $ 66,333.00     $ 6.71     $ 5.88  
 
                         

8